EXHIBIT 10.1

 

 

 

 

LOGO [g342728g84e16.jpg]

CREDIT AGREEMENT

dated as of

April 27, 2012

among

WATSCO, INC.,

as Company

WATSCO CANADA, INC.,

as a Canadian Borrower

The Canadian Subsidiary Borrowers From Time to Time Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent and Collateral Agent

BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

and

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agent

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I Definitions      1    SECTION 1.01.   Defined Terms   
  1    SECTION 1.02.   Classification of Loans and Borrowings      38    SECTION
1.03.   Terms Generally; Québec Interpretation      38    SECTION 1.04.  
Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries; Pro Forma
Calculations      39    SECTION 1.05.   Status of Obligations      40    ARTICLE
II The Credits      40    SECTION 2.01.   Commitments      40    SECTION 2.02.  
Loans and Borrowings      40    SECTION 2.03.   Requests for Revolving
Borrowings      41    SECTION 2.04.   Determination of Dollar Amounts      42   
SECTION 2.05.   Swingline Loans      43    SECTION 2.06.   Letters of Credit   
  44    SECTION 2.07.   Funding of Borrowings      49    SECTION 2.08.  
Interest Elections      50    SECTION 2.09.   Termination and Reduction of
Commitments      51    SECTION 2.10.   Repayment of Loans; Evidence of Debt     
52    SECTION 2.11.   Prepayment of Loans      52    SECTION 2.12.   Fees     
53    SECTION 2.13.   Interest      54    SECTION 2.14.   Alternate Rate of
Interest      56    SECTION 2.15.   Increased Costs      56    SECTION 2.16.  
Break Funding Payments      58    SECTION 2.17.   Taxes      58    SECTION 2.18.
  Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs      61    SECTION 2.19.   Mitigation Obligations; Replacement of
Lenders      64    SECTION 2.20.   Expansion Option      64    SECTION 2.21.  
Judgment Currency      65    SECTION 2.22.   Defaulting Lenders      66   
SECTION 2.23.   Several Obligations of the Canadian Borrowers      67    SECTION
2.24.   Designation of Canadian Subsidiary Borrowers      67    ARTICLE III
Representations and Warranties      68    SECTION 3.01.   Existence; Power     
68    SECTION 3.02.   Organizational Power; Authorization      68    SECTION
3.03.   Governmental Approvals; No Conflicts      68    SECTION 3.04.  
Financial Statements      68    SECTION 3.05.   Litigation and Environmental
Matters      69    SECTION 3.06.   Compliance with Laws and Agreements      69
   SECTION 3.07.   Investment Company Act, Etc.      69    SECTION 3.08.   Taxes
     69   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   SECTION 3.09.   Margin Regulations      69    SECTION 3.10.  
ERISA; Canadian Pension Plans      70    SECTION 3.11.   Ownership of Property
     70    SECTION 3.12.   Disclosure      70    SECTION 3.13.   Labor Relations
     70    SECTION 3.14.   Binding Effect      71    SECTION 3.15.   No Default
     71    SECTION 3.16.   Solvency      71    SECTION 3.17.   Senior Debt     
71    SECTION 3.18.   Principal Places of Business and Subsidiaries      71   
SECTION 3.19.   Insurance      71    SECTION 3.20.   Security Interest in
Collateral      71    ARTICLE IV Conditions      72    SECTION 4.01.   Effective
Date      72    SECTION 4.02.   Each Credit Event      73    SECTION 4.03.  
Designation of Canadian Subsidiary Borrower      73    ARTICLE V Affirmative
Covenants      74    SECTION 5.01.   Financial Statements and Other Information
     74    SECTION 5.02.   Notices of Material Events      76    SECTION 5.03.  
Existence; Conduct of Business      76    SECTION 5.04.   Compliance with Laws,
Etc.      77    SECTION 5.05.   Payment of Obligations      77    SECTION 5.06.
  Books and Records      77    SECTION 5.07.   Visitation, Inspection, Etc.     
77    SECTION 5.08.   Maintenance of Properties, Insurance      77    SECTION
5.09.   Use of Proceeds and Letters of Credit      78    SECTION 5.10.  
Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances     
78    SECTION 5.11.   JV Pledges      79    SECTION 5.12.   Environmental Laws
     80    SECTION 5.13.   Appraisals      80    ARTICLE VI Negative Covenants
     81    SECTION 6.01.   Indebtedness      81    SECTION 6.02.   Negative
Pledge      82    SECTION 6.03.   Fundamental Changes      83    SECTION 6.04.  
Investments, Loans, Etc.      83    SECTION 6.05.   Restricted Payments      85
   SECTION 6.06.   Sale of Assets      85    SECTION 6.07.   Transactions with
Affiliates      86    SECTION 6.08.   Restrictive Agreements      86    SECTION
6.09.   Sale and Leaseback Transactions      86    SECTION 6.10.   Hedging
Agreements      87    SECTION 6.11.   Amendment to Material Documents      87   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   SECTION 6.12.   Accounting Changes      87    SECTION 6.13.  
Use of Proceeds      87    SECTION 6.14.   Prepayments      87    SECTION 6.15.
  Amendments to Material Indebtedness Agreements      87    SECTION 6.16.  
Financial Covenants      88    SECTION 6.17.   Designation of Subsidiaries     
88    SECTION 6.18.   Canadian Pension Plan Compliance      88    ARTICLE VII
Events of Default      88    ARTICLE VIII The Administrative Agent and the
Collateral Agent      91    ARTICLE IX Miscellaneous      95    SECTION 9.01.  
Notices      95    SECTION 9.02.   Waivers; Amendments      96    SECTION 9.03.
  Expenses; Indemnity; Damage Waiver      98    SECTION 9.04.   Successors and
Assigns      99    SECTION 9.05.   Survival      102    SECTION 9.06.  
Counterparts; Integration; Effectiveness      102    SECTION 9.07.  
Severability      103    SECTION 9.08.   Right of Setoff      103    SECTION
9.09.   Governing Law; Jurisdiction; Consent to Service of Process      103   
SECTION 9.10.   WAIVER OF JURY TRIAL      104    SECTION 9.11.   Headings     
104    SECTION 9.12.   Confidentiality      104    SECTION 9.13.   USA PATRIOT
Act      105    SECTION 9.14.   Releases of Subsidiary Guarantors      105   
SECTION 9.15.   Appointment for Perfection      105    SECTION 9.16.   Interest
Rate Limitation      106    SECTION 9.17.   No Advisory or Fiduciary
Responsibility      106    ARTICLE X Company Guarantee      106   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 2.02 – Mandatory Cost

Schedule 2.06 – Existing Letters of Credit

Schedule 3.18 – Principal Places of Business and Subsidiaries

Schedule 6.01 – Outstanding Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.08 – Restrictive Agreements

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B-1 – Form of Opinion of Loan Parties’ U.S. Counsel

Exhibit B-2 – Form of Opinion of Loan Parties’ Canadian Counsel

Exhibit C – Form of Increasing Lender Supplement

Exhibit D – Form of Augmenting Lender Supplement

Exhibit E – List of Closing Documents

Exhibit F-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit F-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit F-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit F-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit G – Form of Covenant Compliance Certificate

Exhibit H-1 – Form of U.S. Borrowing Base Certificate

Exhibit H-2 – Form of Canadian Borrowing Base Certificate

Exhibit G-1 – Form of Canadian Borrowing Subsidiary Agreement

Exhibit G-2 – Form of Canadian Borrowing Subsidiary Termination

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of April 27, 2012 among WATSCO,
INC., WATSCO CANADA, INC., and the CANADIAN SUBSIDIARY BORROWERS from time to
time party hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent and Collateral Agent, BANK OF AMERICA, N.A.
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents and U.S.
BANK NATIONAL ASSOCIATION, as Documentation Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Accounts” has the meaning set forth in Article 9 of the UCC (in the case of any
U.S. Loan Party) or the PPSA (in the case of any Canadian Loan Party).

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means the purchase or other acquisition of a controlling equity
interest in another Person (including the purchase of an option, warrant,
convertible or similar type security to acquire such a controlling interest at
the time it becomes exercisable by the holder thereof), whether by purchase of
such equity interest or upon exercise of an option or warrant for, or
conversions of securities into, such equity interest, or the purchase or other
acquisition (in one transaction or a series of transactions) of any assets of
any such other Person that constitute a business unit.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom or any Participating Member State, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem.

“Affiliate” means, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.

“Agents” means the Administrative Agent and the Collateral Agent.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$500,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Canadian Dollars and (v) any other currency that is (x) a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) available in the London interbank deposit market
and (z) agreed to by the Administrative Agent and each of the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Payment Office” means, (a) in the case of a Canadian Revolving
Borrowing, the Canadian Payment Office and (b) in the case of a Eurocurrency
Borrowing, the applicable Eurocurrency Payment Office.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Company or any Domestic Subsidiary of its Voting Stock in an Affected Foreign
Subsidiary or a Domestic Foreign Holdco Subsidiary.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, any BA Equivalent Revolving Loan, any ABR Revolving Loan or any Canadian
Base Rate Revolving Loan or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency/BA Equivalent Spread”, “ABR/Canadian Base Rate
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Total
Leverage Ratio applicable on such date:

 

   

Total Leverage

Ratio:

 

Eurocurrency / BA

Equivalent Spread

 

ABR / Canadian

Base Rate Spread

 

Commitment Fee

Rate

Category 1:

  < 0.50 to 1.00   1.000%   0%   0.125%

Category 2:

 

³ 0.50 to 1.00 but

< 1.00 to 1.00

  1.125%   0.125%   0.150%

 

2



--------------------------------------------------------------------------------

Category 3:

 

³ 1.00 to 1.00 but

< 1.50 to 1.00

  1.375%   0.375%   0.175%

Category 4:

 

³ 1.50 to 1.00 but

< 2.00 to 1.00

  1.625%   0.625%   0.200%

Category 5:

 

³ 2.00 to 1.00 but

< 2.50 to 1.00

  1.875%   0.875%   0.225%

Category 6:

 

³ 2.50 to 1.00 but

< 3.00 to 1.00

  2.125%   1.125%   0.250%

Category 7:

 

³ 3.00 to 1.00 but

£ 3.50 to 1.00

  2.375%   1.375%   0.275%

Category 8:

  > 3.50 to 1.00   2.750%   1.750%   0.400%

For purposes of the foregoing,

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 8 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first full fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 3, 4, 5, 6, 7 or 8 should have been
applicable during such period, in which case such other Category shall be deemed
to be applicable during such period) and adjustments to the Category then in
effect shall thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

 

3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in accordance with the terms of this Agreement.

“BA Equivalent”, when used in reference to any Loan or Borrowing, means that
such Loan bears, or the Loans comprising such Borrowing bear, interest at a rate
determined by reference to the BA Rate.

“BA Rate” means, with respect to any Interest Period for any BA Equivalent
Revolving Loan (a) in the case of any Lender named in Schedule I of the Bank Act
(Canada), the rate per annum determined by the Administrative Agent by reference
to the average annual rate applicable to Canadian Dollar bankers’ acceptances
having a term comparable to such Interest Period quoted on the Reuters Screen
“CDOR Page” (or such other page as may replace such page on such screen for the
purpose of displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances) at 10:00 a.m. on the date of the commencement of such Interest
Period (the “CDOR Rate”) and (b) in the case of any other Lender, the sum of
(A) the CDOR Rate plus (B) 0.10%. If such rates do not appear on the Reuters
Screen at such time, the CDOR Rate shall be the rate of interest determined by
the Administrative Agent that is equal to the average (rounded upwards to the
nearest 1/100 of 1%) quoted by the banks listed in Schedule I of the Bank Act
(Canada) that are also Lenders in respect of Canadian Dollar bankers’
acceptances with a term comparable to such Interest Period.

“Banking Services” means each and any of the following bank services provided to
the Company or any Restricted Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Restricted Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Company or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

4



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means the Company and the Canadian Borrowers.

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date to the same Borrower and, in the case of
Eurocurrency Loans or BA Equivalent Loan, as to which a single Interest Period
is in effect or (b) a Swingline Loan.

“Borrowing Base” means, at any time, an amount equal to the sum of the U.S.
Borrowing Base at such time plus the Canadian Borrowing Base at such time.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and (x) if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in euro and (y) when used in connection
with any Canadian Revolving Loan, shall also exclude any day on which banks are
required or authorized by law to close in Toronto, Canada).

“Canadian Base Rate”, when used in reference to any Loan or Borrowing, refers to
a Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Canadian Prime Rate.

“Canadian Benefit Plan” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which the Company or any Restricted Subsidiary has any liability with
respect to any employee or former employee in Canada, but excluding any Canadian
Pension Plans.

“Canadian Borrowers” means Watsco Canada and the Canadian Subsidiary Borrowers.

“Canadian Borrower LC Collateral Account” has the meaning assigned to such term
in Section 2.06(j).

“Canadian Borrower Sublimit” means $200,000,000.

“Canadian Borrower Utilization” means, at any time, the excess, if any, of
(a) the aggregate Canadian Revolving Credit Exposures of all Lenders over
(b) the Canadian Borrowing Base.

“Canadian Borrowing Base” means, at any time, an amount equal to (a) 70% of the
Eligible Canadian Accounts at such time, plus (b) 50% of the Eligible Canadian
Inventory, valued at the lower of cost or market value, determined on a basis
consistent with the Canadian Loan Parties’ historical accounting practices, at
such time, minus (c) the aggregate amount of all Canadian Priority Payables of
the Canadian Loan Parties.

 

5



--------------------------------------------------------------------------------

“Canadian Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of Watsco Canada, in
substantially the form of Exhibit H-2 or another form which is acceptable to the
Collateral Agent in its Permitted Discretion.

“Canadian Borrowing Subsidiary Agreement” means a Canadian Borrowing Subsidiary
Agreement substantially in the form of Exhibit G-1.

“Canadian Borrowing Subsidiary Termination” means a Canadian Borrowing
Subsidiary Termination substantially in the form of Exhibit G-2.

“Canadian Collateral Documents” the Canadian Security Agreement, all Mortgages
in respect of real property located in Canada, the Pledge Agreements in respect
of any Pledge Subsidiary organized under the laws of Canada or any province or
territory thereof and all other agreements, instruments and documents executed
by any Canadian Loan Party in connection with this Agreement that are intended
to create, perfect or evidence Liens to secure the Obligations referred to
therein, whether heretofore, now, or hereafter executed by any Canadian Loan
Party and delivered to the Collateral Agent.

“Canadian Dollar Amount” of U.S. Dollars at any date shall mean the equivalent
in Canadian Dollars of U.S. Dollars, calculated on the basis of the Exchange
Rate for Canadian Dollars, on or as of the most recent Computation Date provided
for in Section 2.04.

“Canadian Dollars” or “Cdn.$” means the lawful currency of Canada.

“Canadian LC Exposure” means, collectively, the sum of (a) the aggregate undrawn
amount (in Canadian Dollars) of all outstanding Canadian Letters of Credit at
such time plus (b) the aggregate amount (in Canadian Dollars) of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Canadian
Borrowers at such time. The Canadian LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total Canadian LC Exposure at such time.

“Canadian Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

“Canadian Loan Parties” means, collectively, the Canadian Borrowers and the
Canadian Subsidiary Guarantors, if any.

“Canadian Payment Office” of the Administrative Agent means the office, branch,
affiliate or correspondent bank of the Administrative Agent for Canadian Dollars
as specified from time to time by the Administrative Agent to the Borrowers and
each Lender.

“Canadian Pension Plan” means any registered plan, program or arrangement that
is a registered pension plan for the purposes of any applicable Canadian federal
or provincial pension legislation, which is maintained or contributed to by the
Company or a Restricted Subsidiary operating in Canada in respect of any
Person’s employment in Canada with the Company or such Restricted subsidiary,
other than plans established by statute, and does not include the Canada Pension
Plan maintained by the government of Canada or the Québec Pension Plan
maintained by the Province of Québec.

“Canadian Pension Plan Termination Event” means an event which would entitle a
Person (without the consent of the Company, a Canadian Borrower or a Restricted
Subsidiary) to wind up or terminate a Canadian Pension Plan in full or in part,
or the institution of any steps by any Person to withdraw from, terminate
participation in, wind up or order the termination or wind-up of, in full or in
part, any Canadian Pension Plan, or the receipt by a the Company or a Restricted
Subsidiary of

 

6



--------------------------------------------------------------------------------

correspondence from a Governmental Authority relating to a potential or actual,
partial or full, termination or wind-up of any Canadian Pension Plan, or an
event respecting any Canadian Pension Plan which would result in the revocation
of the registration of such Canadian Pension Plan or which could otherwise
reasonably be expected to adversely affect the tax status of any such Canadian
Pension Plan.

“Canadian Prime Rate” means the greater of (a) the per annum floating rate of
interest established from time to time by JPMorgan Chase Bank, N.A., Toronto
Branch, as the prime rate it will use to determine rates of interest on Canadian
Dollar loans to its customers in Canada and (b) the sum of (x) the CDOR Rate for
an Interest Period of one month plus (y) 1.0%.

“Canadian Priority Payables” means, with respect to any Canadian Loan Party, any
amount payable or accrued by such Canadian Loan Party which is secured by a Lien
which ranks or is capable of ranking prior to or equally with the Liens created
by the Canadian Collateral Documents, including, to the extent they so rank or
are capable of so ranking, amounts owing for wages, vacation pay, severance pay,
employee deductions, sales tax, excise tax, Tax payable pursuant to Part IX of
the Excise Tax Act (Canada) (net of GST input credits), income tax, workers
compensation, government royalties, pension fund obligations including employee
and employer pension plan contributions (including “normal cost”, “special
payments” and any other payments in respect of any funding deficiencies or
shortfalls), overdue rents or Taxes, and other statutory or other claims that
have or may have priority over, or rank equally with, such Liens created by the
Canadian Collateral Documents.

“Canadian Revolving Borrowing” means a Borrowing of Canadian Revolving Loans.

“Canadian Revolving Credit Availability” means (a) the Canadian Borrower
Sublimit minus the excess, if any, of (A) the aggregate Company Revolving Credit
Exposures of all Lenders over (B) the Aggregate Commitment minus the Canadian
Borrower Sublimit or (b) at any time during the Collateral Period, an amount
equal to the lesser of (i) the amount set forth in clause (a) above and (ii) the
difference of (x) the Borrowing Base minus (y) the aggregate Company Revolving
Credit Exposures of all Lenders.

“Canadian Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Canadian
Revolving Loans and its Canadian LC Exposure at such time.

“Canadian Revolving Loan” has the meaning assigned to such term in Section 2.01.

“Canadian Security Agreement” means that certain Pledge and Security Agreement
(if any) (including any and all supplements thereto) in form and substance
reasonably satisfactory to the Collateral Agent and between the Canadian Loan
Parties and the Collateral Agent, for the benefit of the Collateral Agent and
the other Secured Parties referred to therein, and any other pledge or security
agreement entered into, after the date of this Agreement by any other Canadian
Loan Party (as required by this Agreement or any other Loan Document) as the
same may be amended, restated or otherwise modified from time to time.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

“Canadian Subsidiary Borrower” means any Wholly-Owned Subsidiary that becomes a
Canadian Subsidiary Borrower pursuant to Section 2.24 and that has not ceased to
be a Canadian Subsidiary Borrower pursuant to such Section.

 

7



--------------------------------------------------------------------------------

“Canadian Subsidiary Guarantor” means each Material Subsidiary that is a
Subsidiary of Watsco Canada and is organized under the laws of Canada or any
province or territory thereof and that is a party to the Subsidiary Guaranty;
provided that (x) no such Material Subsidiary shall be a Canadian Subsidiary
Guarantor to the extent that guaranteeing the Obligations would (i) result in a
Deemed Dividend Problem (provided that this clause (i) shall only exclude a
Material Subsidiary from being a Canadian Subsidiary Guarantor with respect to
the Obligations of the Company) or (ii) conflict with applicable law, rule or
regulation and (y) no Joint Venture (or any subsidiary thereof) shall be a
Canadian Subsidiary Guarantor. The Canadian Subsidiary Guarantors on the
Effective Date are identified as such in Schedule 3.18 hereto.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change in Control” means, at any time:

(a) With respect to the Company,

(i) any “person” or “group” (each as used in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934) other than Albert Nahmad and each Related
Affiliate (each an “Existing Control Group”) either (A) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Company (or securities
convertible into or exchangeable for such Voting Stock) representing fifty
percent (50%) or more of the combined voting power of all Voting Stock of the
Company (on a fully diluted basis) or (B) otherwise has the ability, directly or
indirectly, to elect a majority of the board of directors of the Company
(provided, that if an event described in this clause (i) shall occur solely by
reason of the death of one or more members of the Existing Control Group, then a
“Change of Control” shall not be deemed to have occurred so long as the Voting
Stock of the decedent is owned of record by the estate or immediate family of
such decedent or another member of the Existing Control Group); or

(ii) during any period of up to twenty-four (24) consecutive months, commencing
on the Effective Date, individuals who at the beginning of such twenty-four
(24)-month period were directors of the Company shall cease for any reason
(other than the death, disability or retirement of a director or of an officer
of the Company that is serving as a director at such time so long as another
officer of the Company replaces such Person as a director) to constitute a
majority of the board of directors of the Company, unless the replacement
thereof (x) was recommended or approved by a majority of the then directors or
(y) with respect to whom votes by Albert Nahmad and/or any of his Family Members
and/or Related Affiliates were sufficient for such member’s election to the
Board;

(b) with respect to any Material Subsidiary (other than a Joint Venture),

(i) the Company shall cease to own, directly or indirectly, at least 100% of the
Voting Stock of each currently existing Material Subsidiary (other than a Joint
Venture) or any other Subsidiary that is or becomes a Material Subsidiary (other
than a Joint Venture) after the date hereof; or

 

8



--------------------------------------------------------------------------------

(ii) any Person or two or more Persons acting in concert other than the Company
shall have acquired by contract or otherwise, or shall have consummated a
contract or arrangement that results in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence on the management or
policies of such Material Subsidiary;

(c) with respect to Watsco Canada, the Company shall cease to own, directly or
indirectly, at least 100% of the Voting Stock of Watsco Canada; or

(d) with respect any Canadian Subsidiary Borrower, Watsco Canada shall cease to
own, directly or indirectly, at least 100% of the Voting Stock of such Canadian
Subsidiary Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all property owned by a Loan Party covered by the
relevant Collateral Documents and any and all other property of any Loan Party,
now existing or hereafter acquired, that may at any time be or become subject to
a security interest or Lien in favor of Collateral Agent, on behalf of itself
and the Secured Parties, to secure any Obligations; provided that Collateral
shall not include the Excluded Assets.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Collateral Agent, between the
Collateral Agent and any third party (including any bailee, consignee, customs
broker, or other similar Person) in possession of any Equipment, Inventory or
books and records which are Collateral or any landlord of any Loan Party for any
real property where any such Collateral is located, as such landlord waiver or
other agreement may be amended, restated, or otherwise modified from time to
time.

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as Collateral
Agent for the Secured Parties and any successor Collateral Agent appointed
pursuant to the terms of the Intercreditor Agreement.

“Collateral Documents” means, collectively, the U.S. Collateral Documents and
the Canadian Collateral Documents.

 

9



--------------------------------------------------------------------------------

“Collateral Period” means the period after the Effective Date commencing on the
Collateral Trigger Date and ending on the Collateral Release Date (if any).

“Collateral Release Date” means the date, if any, following a series of four
consecutive fiscal quarters of the Company ending after the Collateral Trigger
Date during which the Total Leverage Ratio is less than 2.50 to 1.00 for each
such fiscal quarter, on which date no Default or Event of Default has occurred
and is continuing and the Company provides notice to the Administrative Agent of
the Company’s election to maintain a maximum Total Leverage Ratio of 3.50 to
1.00 for the remaining term of this Agreement.

“Collateral Trigger Date” means the date that is 30 days after the Higher
Covenant Notice Date (or such later date as may be reasonably agreed by the
Administrative Agent).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Company” means Watsco, Inc., a Florida corporation.

“Company Foreign Currency Sublimit” means $75,000,000.

“Company LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“Company LC Exposure” means, collectively, the sum of (a) the aggregate undrawn
Dollar Amount of all outstanding Company Letters of Credit at such time plus
(b) the aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time. The Company LC Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Company LC Exposure at such time.

“Company Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

“Company Revolving Borrowing” means a Borrowing of Company Revolving Loans.

“Company Revolving Credit Availability” means (a) an amount equal to the
Aggregate Commitment minus the aggregate Canadian Revolving Credit Exposures of
all Lenders or (b) at any time during a Collateral Period, an amount equal to
the lesser of (i) the amount set forth in clause (a) above and (ii) the
difference of (x) U.S. Borrowing Base minus (y) the Canadian Borrower
Utilization.

“Company Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Company
Revolving Loans and its Company LC Exposure and Swingline Exposure at such time.

“Company Revolving Loan” has the meaning assigned to such term in Section 2.01.

 

10



--------------------------------------------------------------------------------

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for the Company and the Restricted Subsidiaries for
any four-quarter period ending on the date of computation thereof, an amount
equal to the sum of (a) Consolidated Net Income for such period plus (b) to the
extent deducted in determining Consolidated Net Income for such period and
without duplication, (i) Consolidated Interest Expense, (ii) income tax expense,
and (iii) depreciation and amortization (including non-cash, stock based
compensation) minus (c) to the extent included in the determination of
Consolidated Net Income, cash distributions to any Joint Venture partner, in
each case, determined on a consolidated basis in accordance with GAAP; provided
that, in any event and for all periods, non-cash gains or losses on foreign
currency translation in connection with the re-measurement of balance sheet
assets and liabilities shall be excluded from the calculation of Consolidated
EBITDA; provided further that, for the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each such period, a
“Reference Period”), (A) if at any time during such Reference Period (and after
the Effective Date), the Company or any of the Restricted Subsidiaries shall
have made an Acquisition or converted any Unrestricted Subsidiary into a
Restricted Subsidiary, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Acquisition or conversion, as applicable, are factually supportable, and are
expected to have a continuing impact, as determined on a basis consistent with
Article 11 of Regulation S-X promulgated under the Securities Act and as
interpreted by the staff of the SEC) or in such other manner acceptable to the
Administrative Agent as if any such Acquisition or conversion, as applicable,
occurred on the first day of such Reference Period and (B) if at any time during
such Reference Period (and after the Effective Date), the Company or any of the
Restricted Subsidiaries shall have made a disposition of any subsidiary or any
division or business line or converted any Restricted Subsidiary to an
Unrestricted Subsidiary, Consolidated EBITDA for such Reference Period shall be
calculated as if such disposition or conversion, as applicable, occurred on the
first day of such Reference Period. Consolidated EBITDA of the Company and the
Restricted Subsidiaries shall be calculated to exclude therefrom any
Consolidated EBITDA directly attributable to Unrestricted Subsidiaries and MJVs,
but shall include (i) all Consolidated EBITDA directly attributable to any such
MJV that is a Subsidiary Guarantor, (ii) all Consolidated EBITDA (less any
distributions to the Joint Venture partner (other than the Company or its
Subsidiaries) in respect of such MJV) directly attributable to any such MJV
(x) that is not a Subsidiary Guarantor and (y) all of the assets of which are
subject to a perfected security interest in favor of the Company or a Canadian
Borrower, as the case may be, pursuant to security arrangements reasonably
acceptable to the Administrative Agent (it being understood that the only method
of perfection shall be (x) the filing of UCC financing statements with respect
to assets of the Domestic Subsidiaries, (y) the filing of PPSA financing
statements with respect to the assets of the Canadian Subsidiaries and (z) to
the extent such equivalent exists, the equivalent with respect to the assets of
any other Foreign Subsidiaries or, if no such equivalent exists, such other
methods of perfection as are required to achieve substantially equivalent
perfection) and (iii) only the amount of any cash dividends or distributions
actually received in the relevant period by the Company from any such MJV or any
such Unrestricted Subsidiary that is a Foreign Subsidiary (x) that is not a
Subsidiary Guarantor and (y) all of the assets of which are not subject to a
perfected security interest in favor of the Company or a Canadian Borrower, as
the case may be, pursuant to security arrangements described in clause
(ii) above.

“Consolidated Interest Expense” means, for the Company and the Restricted
Subsidiaries for any period ending on the date of computation thereof,
determined on a consolidated basis in

 

11



--------------------------------------------------------------------------------

accordance with GAAP, the sum of (a) total cash interest expense, including
without limitation, the interest component of any payments in respect of Capital
Lease Obligations during such period (whether or not actually paid during such
period), plus (b) the net amount payable (or minus the net amount receivable)
under Hedging Agreements during such period (whether or not actually paid or
received during such period).

“Consolidated Net Income” means, for any four-quarter period ending on the date
of computation thereof, the net income (or loss) of the Company and the
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent otherwise included
therein and without duplication) (a) any extraordinary gains or losses, (b) any
gains attributable to write-ups of assets, (c) cash restructuring charges in an
aggregate amount for any Reference Period (as defined in the definition of
“Consolidated EBITDA”) not to exceed 5% of Consolidated EBITDA (as calculated
without giving effect to such add-back of cash restructuring charges) for such
Reference Period, (d) non-cash restructuring charges, (e) other non-recurring,
non-cash charges, and (f) any Equity Interest of the Company or any Restricted
Subsidiary in the unremitted earnings of any Person that is not a Restricted
Subsidiary.

“Consolidated Tangible Assets” means, on any date of computation, Consolidated
Total Assets minus intangible assets of the Company and the Restricted
Subsidiaries on such date.

“Consolidated Total Assets” means, for the Company and the Restricted
Subsidiaries for any period ending on the date of computation thereof,
determined on a consolidated basis in accordance with GAAP, the aggregate book
value of the assets of the Company and the Restricted Subsidiaries for such
period.

“Consolidated Total Debt” means, as of any date of determination, without
duplication, all Indebtedness of the Company and the Restricted Subsidiaries
(other than (i) as described in clause (k) under the definition of
“Indebtedness” herein and (ii) reimbursement obligations in respect of undrawn
letters of credit), determined on a consolidated basis in accordance with GAAP,
including, but not limited to, all of the Obligations. For purposes of
determining “Consolidated Total Debt”, the principal amount of any Synthetic
Lease Obligation shall be deemed to be the amount that would be reflected on the
balance sheet of the Company and the Restricted Subsidiaries if such Synthetic
Lease Obligation were characterized as a capital lease rather than an operating
lease.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agent” means each of Bank of America, N.A. and Wells Fargo Bank,
National Association in its capacity as co-syndication agent for the credit
facility evidenced by this Agreement.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

12



--------------------------------------------------------------------------------

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, all or
a portion of such Foreign Subsidiary’s undistributed earnings and profits being
deemed to be repatriated to the Company or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing adverse tax consequences to the Company or such parent Domestic
Subsidiary, in each case as determined by the Company in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Defined Benefit Plan” means any Canadian Pension Plan which contains a “defined
benefit” provision, as defined in section 147.1(1) of the ITA.

“Documentation Agent” means U.S. Bank National Association in its capacity as
documentation agent for the credit facility evidenced by this Agreement.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests of (and/or
receivables or other amounts due from) one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code,
so long as such Domestic Subsidiary (i) does not conduct any business or
activities other than the ownership of such Equity Interests and/or receivables
and (ii) does not incur, and is not otherwise liable for, any material
Indebtedness (other than intercompany indebtedness permitted pursuant to
Section 6.01(c)).

 

13



--------------------------------------------------------------------------------

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Canadian Accounts” means, at any time, the Accounts of any Canadian
Loan Party; provided that Eligible Canadian Accounts shall not include any
Account:

(a) which is not subject to a first priority (other than Canadian Priority
Payables) perfected security interest in favor of the Collateral Agent;

(b) with respect to which (i) the scheduled due date is more than 90 days after
the original invoice date, (ii) is unpaid more than 60 days after the original
due date, or (iii) which has been written off the books of such Canadian Loan
Party or otherwise designated as uncollectible;

(c) which is owing by an Account Debtor for which more than 25% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible hereunder
pursuant to clause (b) above;

(d) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to such Canadian Loan
Party exceeds 10% of the aggregate amount of Eligible Canadian Accounts;

(e) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

(f) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) represents a progress billing or
(iii) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return,
sale on approval, consignment, cash-on-delivery or any other repurchase or
return basis;

(g) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Canadian Loan Party or if such Account was invoiced more
than once;

(h) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the United States of America (including Puerto Rico) or
Canada or (ii) is not organized under applicable law of the United States of
America, any state of the United States of America (including Puerto Rico),
Canada, or any province of Canada unless, in either case, such Account is backed
by a letter of credit acceptable to the Collateral Agent which is in the
possession of, has been assigned to and is directly drawable by the Collateral
Agent;

(i) which is owed in any currency other than Dollars or Canadian Dollars;

(j) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States of America or Canada unless such Account is backed by a letter of credit
acceptable to the Collateral Agent which is in the possession of the Collateral
Agent, (ii) to the extent exceeding 10% of the aggregate amount of all Eligible
Canadian Accounts, the government of the United States of

 

14



--------------------------------------------------------------------------------

America, or any department, agency, public corporation, or instrumentality
thereof or any State of the United States of America, unless the applicable
Canadian Loan Party has complied, to the Collateral Agent’s satisfaction, with
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq. and 41 U.S.C. § 15 et seq.) or any applicable state law comparable thereto
and any other steps necessary to perfect the Lien of the Collateral Agent in
such Account have been complied with to the Collateral Agent’s satisfaction or
(iii) the Canadian government (Her Majesty The Queen in Right of Canada) or a
political subdivision thereof, or any province or territory, or any municipality
or department, agency or instrumentality thereof, unless (x) Collateral Agent,
in its sole discretion, has agreed to the contrary in writing, (y) the Account
is assignable by way of security or (z) the applicable Canadian Loan Party has
complied with respect to such obligation with the Financial Administration Act
(Canada) and any amendments thereto (and any similar provincial legislation) and
any other steps necessary to perfect the Lien of the Collateral Agent in such
Account have been complied with to the Collateral Agent’s satisfaction, unless
in each case of this clause (j) such Account is backed by a letter of credit
acceptable to the Collateral Agent which is in the possession of the Collateral
Agent;

(k) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Canadian Loan Party;

(l) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Canadian Loan Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;

(m) which is subject to any counterclaim, deduction, defense, setoff or dispute;

(n) which is owed by an Account Debtor that is a Sanctioned Person or a
Sanctioned Entity; or

(o) which the Collateral Agent determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Collateral Agent otherwise
determines in its Permitted Discretion is unacceptable to address the results of
any audit performed by the Collateral Agent from time to time after the
Effective Date.

In the event that an Account which was previously an Eligible Canadian Account
ceases to be an Eligible Canadian Account hereunder, the Company shall notify
the Collateral Agent thereof on and at the time of submission to the Collateral
Agent of the next Borrowing Base Certificate. In determining the amount of an
Eligible Canadian Account, the face amount of an Account may, in the Collateral
Agent’s Permitted Discretion, be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that the applicable Canadian Loan Party may be obligated to rebate to an Account
Debtor pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the applicable Canadian Loan Party to reduce the
amount of such Account.

“Eligible Canadian Inventory” means, at any time, the Inventory of a Canadian
Loan Party; provided that Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority (other than Canadian Priority
Payables) perfected Lien in favor of the Collateral Agent;

 

15



--------------------------------------------------------------------------------

(b) which is slow moving, obsolete, unmerchantable, defective, used, unfit for
sale, not salable at prices approximating at least the cost of such Inventory in
the ordinary course of business or unacceptable due to age, type, category
and/or quantity;

(c) with respect to which any covenant, representation or warranty contained in
this Agreement or the Security Agreement has been breached or is not true and
which does not conform to all standards imposed by any Governmental Authority;

(d) in which any Person other than the applicable Canadian Loan Party shall
(i) have any direct or indirect ownership, interest or title to such Inventory
or (ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;

(e) which is not finished goods (other than first quality raw materials) or
which constitutes work-in-process, raw materials (other than first quality raw
materials), spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold goods, goods that are returned or marked for return,
repossessed goods, defective or damaged goods, goods held on consignment, or
goods which are not of a type held for sale in the ordinary course of business;

(f) which is not located in Canada or is in transit with a common carrier from
vendors and suppliers;

(g) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless such warehouseman or bailee has delivered to the Collateral Agent a
Collateral Access Agreement and such other documentation as the Collateral Agent
may require;

(h) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(i) which is the subject of a consignment by the applicable Canadian Loan Party
as consignor; or

(j) which the Collateral Agent otherwise determines in its Permitted Discretion
is unacceptable to address the results of any audit or appraisal performed by
the Collateral Agent from time to time after the Effective Date.

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Company or Watsco Canada shall notify the
Collateral Agent thereof on and at the time of submission to the Collateral
Agent of the next Borrowing Base Certificate.

“Eligible U.S. Accounts” means, at any time, the Accounts of any U.S. Loan
Party; provided that Eligible U.S. Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Collateral Agent;

(b) with respect to which (i) the scheduled due date is more than 90 days after
the original invoice date, (ii) is unpaid more than 60 days after the original
due date, or (iii) which has been written off the books of such U.S. Loan Party
or otherwise designated as uncollectible;

 

16



--------------------------------------------------------------------------------

(c) which is owing by an Account Debtor for which more than 25% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible hereunder
pursuant to clause (b) above;

(d) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to such U.S. Loan
Party exceeds 10% of the aggregate amount of Eligible U.S. Accounts;

(e) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

(f) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) represents a progress billing or
(iii) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return,
sale on approval, consignment, cash-on-delivery or any other repurchase or
return basis;

(g) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such U.S. Loan Party or if such Account was invoiced more than
once;

(h) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the United States of America (including Puerto Rico) or
Canada or (ii) is not organized under applicable law of the United States of
America, any state of the United States of America (including Puerto Rico),
Canada, or any province of Canada unless, in either case, such Account is backed
by a letter of credit acceptable to the Collateral Agent which is in the
possession of, has been assigned to and is directly drawable by the Collateral
Agent;

(i) which is owed in any currency other than Dollars;

(j) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States of America or Canada unless such Account is backed by a letter of credit
acceptable to the Collateral Agent which is in the possession of the Collateral
Agent, (ii) to the extent exceeding 10% of the aggregate amount of all Eligible
U.S. Accounts, the government of the United States of America, or any
department, agency, public corporation, or instrumentality thereof or any State
of the United States of America, unless the applicable Canadian Loan Party has
complied, to the Collateral Agent’s satisfaction, with the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.) or any applicable state law comparable thereto and any other steps
necessary to perfect the Lien of the Collateral Agent in such Account have been
complied with to the Collateral Agent’s satisfaction or (iii) the Canadian
government (Her Majesty The Queen in Right of Canada) or a political subdivision
thereof, or any province or territory, or any municipality or department, agency
or instrumentality thereof, unless (x) Collateral Agent, in its sole discretion,
has agreed to the contrary in writing, (y) the Account is assignable by way of
security or (z) the applicable Canadian Loan Party has complied with respect to
such obligation with the Financial Administration Act (Canada) and any
amendments thereto (and any similar provincial legislation) and any other steps
necessary to perfect the Lien of the Collateral Agent in such Account have been
complied with to the Collateral Agent’s satisfaction, unless in each case of
this clause (j) such Account is backed by a letter of credit acceptable to the
Collateral Agent which is in the possession of the Collateral Agent;

 

17



--------------------------------------------------------------------------------

(k) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any U.S. Loan Party;

(l) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any U.S. Loan Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;

(m) which is subject to any counterclaim, deduction, defense, setoff or dispute;

(n) which is owed by an Account Debtor that is a Sanctioned Person or a
Sanctioned Entity; or

(o) which the Collateral Agent determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Collateral Agent otherwise
determines in its Permitted Discretion is unacceptable to address the results of
any audit performed by the Collateral Agent from time to time after the
Effective Date.

In the event that an Account which was previously an Eligible U.S. Account
ceases to be an Eligible U.S. Account hereunder, the Company shall notify the
Collateral Agent thereof on and at the time of submission to the Collateral
Agent of the next Borrowing Base Certificate. In determining the amount of an
Eligible U.S. Account, the face amount of an Account may, in the Collateral
Agent’s Permitted Discretion, be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that the applicable U.S. Loan Party may be obligated to rebate to an Account
Debtor pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the applicable U.S. Loan Party to reduce the
amount of such Account.

“Eligible U.S. Inventory” means, at any time, the Inventory of a U.S. Loan
Party; provided that Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Collateral Agent;

(b) which is slow moving, obsolete, unmerchantable, defective, used, unfit for
sale, not salable at prices approximating at least the cost of such Inventory in
the ordinary course of business or unacceptable due to age, type, category
and/or quantity;

(c) with respect to which any covenant, representation or warranty contained in
this Agreement or the Security Agreement has been breached or is not true and
which does not conform to all standards imposed by any Governmental Authority;

(d) in which any Person other than the applicable U.S. Loan Party shall (i) have
any direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

(e) which is not finished goods (other than first quality raw materials) or
which constitutes work-in-process, raw materials (other than first quality raw
materials), spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies,

 

18



--------------------------------------------------------------------------------

samples, prototypes, displays or display items, bill-and-hold goods, goods that
are returned or marked for return, repossessed goods, defective or damaged
goods, goods held on consignment, or goods which are not of a type held for sale
in the ordinary course of business;

(f) which is not located in the United States of America (including Puerto Rico)
or is in transit with a common carrier from vendors and suppliers;

(g) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless such warehouseman or bailee has delivered to the Collateral Agent a
Collateral Access Agreement and such other documentation as the Collateral Agent
may require;

(h) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(i) which is the subject of a consignment by the applicable U.S. Loan Party as
consignor; or

(j) which the Collateral Agent otherwise determines in its Permitted Discretion
is unacceptable to address the results of any audit or appraisal performed by
the Collateral Agent from time to time after the Effective Date.

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Company shall notify the Collateral Agent
thereof on and at the time of submission to the Collateral Agent of the next
Borrowing Base Certificate.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) any violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) any exposure to any
Hazardous Materials, (d) the Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

 

19



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

20



--------------------------------------------------------------------------------

“Excluded Assets” means (a) motor vehicles and other assets subject to
certificates of title, (b) those assets over which the granting of security
interests in such assets would be prohibited by contract, applicable law or
regulation (other than to the extent any such prohibition would be rendered
ineffective pursuant to any of Sections 9-406 through 9-409 of the UCC or
Section 40(4) of the PPSA); provided that such asset (i) will be an Excluded
Asset only to the extent and for so long as the consequences specified above
will result and (ii) will cease to be an Excluded Asset and will become subject
to the Lien granted under the Collateral Documents, immediately and
automatically, at such time as such consequences will no longer result,
(c) stock and assets of Joint Ventures (subject to the requirements set forth in
Section 5.11), (d) assets owned by Foreign Subsidiaries to the extent a security
interest in such assets would result in a Deemed Dividend Problem, (e) any
lease, license or other agreement or any property subject to a purchase money
security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than the Company or a Subsidiary
Guarantor) after giving effect to Sections 9-406 through 9-409 of the UCC or
Section 40(4) of the PPSA, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or the PPSA
notwithstanding such prohibition; provided that such lease, license, permit,
contract, property right or agreement will be an Excluded Asset only to the
extent and for so long as the consequences specified above will result and will
cease to be an Excluded Asset and will become subject to the Lien granted
hereunder, immediately and automatically, at such time as such consequences will
no longer result, (f) real estate located in Florida with an aggregate book
value of under $10,000,000 and (g) those assets as to which the Collateral Agent
and the Company reasonably determine that the cost of obtaining or perfecting
such a security interest outweighs the benefit to the Lenders of the security to
be afforded thereby.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreements” means (i) that certain Amended Credit Agreement,
dated as of August 3, 2007, by and among the Company, the lenders party thereto
and Bank of America, N.A., as administrative agent and (ii) that certain Credit
Agreement, dated as of July 1, 2009, by and among Carrier Enterprise, LLC, as
borrower, the lenders party thereto and Wells Fargo Bank, National Association,
as administrative agent, each as amended, modified, supplemented or restated
prior to the Effective Date.

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

 

21



--------------------------------------------------------------------------------

“Family Member” shall mean, with respect to Albert Nahmad, any spouse, child
(including any child by adoption and any child as to whom Albert Nahmad or his
spouse has legal custody), and grandchild (including by adoption) and/or their
respective spouses.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or Controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Company Letter of Credit denominated
in a Foreign Currency.

“Foreign Lender” means (a) in the case of the Company, a Lender, with respect to
the Company, that is not a U.S. Person, and (b) in the case of a Canadian
Borrower, a Lender, with respect to such Canadian Borrower, that is resident or
organized under the laws of a jurisdiction other than Canada or any province or
territory thereof.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

22



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, foreign exchange agreements, commodity agreements
and other similar agreements or arrangements designed to protect against
fluctuations in interest rates, currency values or commodity values.

“Hedging Obligations” means any and all obligations of the Company or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Hedging Agreements permitted hereunder with a Lender or an Affiliate of
a Lender, and (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any such Hedging Agreement transaction.

“Higher Covenant Notice Date” means any date on or prior to the 15th day
following the last day of the end of the fiscal quarter of the Company ending
immediately after the end of the Special Dividend Election Period on which the
Company provides written notice to the Administrative Agent of the Company’s
election to maintain a maximum Total Leverage Ratio of 4.00 to 1.00 for the
remaining term of this Agreement.

“Holders of Obligations” means the holders of the Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders in respect of all other present and
future obligations and liabilities of the Company and each Restricted Subsidiary
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iii) each Lender and affiliate of such Lender in
respect of Hedging Agreements and Banking Services Agreements entered into with
such Person by the Company or any Restricted Subsidiary, (iv) each indemnified
party under Section 9.03 in respect of the obligations and liabilities of the
Company to such Person hereunder and under the other Loan Documents, and
(v) their respective successors and (in the case of a Lender, permitted)
transferees and assigns.

 

23



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business), (d) all
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (e) all Capital Lease
Obligations of such Person, (f) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (g) all Guarantees of such Person of the type of Indebtedness
described in clauses (a) through (f) above, (h) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (i) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any common stock of such Person, (j) Off-Balance Sheet
Liabilities and (k) obligations under any Hedging Agreements. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
April 2012 relating to the Company and the Transactions.

“Intercreditor Agreement” means an Intercreditor Agreement, if any, in form and
substance reasonably satisfactory to the Administrative Agent and entered into
by and among the Administrative Agent, the Collateral Agent and the Private
Placement Debt Holders, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.16(b).

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan or BA Equivalent
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing or a BA
Equivalent Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.

 

24



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Borrowing or a BA
Equivalent Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter or, if agreed by all Lenders, nine or twelve
months thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurocurrency
Borrowing or a BA Equivalent Borrowing, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing or a BA Equivalent Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Inventory” shall have the meaning set forth in Article 9 of the UCC or, with
respect to inventory located in Canada, the meaning set forth in the PPSA.

“Investment” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., Wells
Fargo Bank, National Association and each other Lender designated by the
Borrower as an “Issuing Bank” hereunder that has agreed to such designation (and
is reasonably acceptable to the Administrative Agent), each in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“ITA” means the Income Tax Act (Canada).

“Joint Venture” means any joint venture in which the Company has a direct or
indirect ownership interest.

“JV Operating Agreement” means the Operating Agreement of Carrier Enterprise,
LLC (Amended and Restated) dated July 1, 2009.

“JV Pledge Period” means any period after the Effective Date commencing on the
occurrence of a JV Pledge Trigger Date and ending on the JV Pledge Release Date
subsequent to such JV Pledge Trigger Date.

“JV Pledge Release Date” means any date after a JV Pledge Trigger Date on which
no Default or Event of Default has occurred and is continuing and the Total
Leverage Ratio is less than 1.00 to 1.00 for the most recently completed fiscal
quarter of the Company as reported in the Compliance Certificate delivered for
such quarter.

“JV Pledge Release Period” means any period during which a JV Pledge Period is
not in effect.

“JV Pledge Requirements” has the meaning set forth in Section 5.11(c).

 

25



--------------------------------------------------------------------------------

“JV Pledge Trigger Date” means any date after the Effective Date on which the
Total Leverage Ratio is greater than 2.00 to 1.00 for the most recently
completed fiscal quarter of the Company as reported in the Compliance
Certificate delivered for such quarter.

“JV Pledged Equity” means the Equity Interests owned by any Borrower or any
Restricted Subsidiary in any Joint Venture pledged to secure the Obligations
pursuant to the terms of Section 5.11, other than those Equity Interests
released in accordance with Section 5.11.

“LC Collateral Accounts” means, collectively, the Company LC Collateral Account
and the Canadian Borrower LC Collateral Account.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, collectively, the Company LC Exposure and the Canadian LC
Exposure. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letters of Credit” means each Company Letter of Credit and each Canadian Letter
of Credit, including the Existing Letters of Credit.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the day of) the commencement of such
Interest Period.

“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

26



--------------------------------------------------------------------------------

“Liquidity” means, as of any date of determination, the excess (if any) of
(i) the aggregate amount of unrestricted and unencumbered cash maintained by the
Company in the United States of America over (ii) $25,000,000; provided that
Liquidity shall be equal to $0 if there are any Revolving Loans or Swingline
Loans outstanding as of such date.

“Loan Documents” means this Agreement, each Canadian Borrowing Subsidiary
Agreement, each Canadian Borrowing Subsidiary Termination, any promissory notes
issued pursuant to Section 2.10(e), any Letter of Credit applications, the
Intercreditor Agreement (if any), the Collateral Documents, the Subsidiary
Guaranty, and all other agreements, instruments, documents and certificates
executed and delivered to, or in favor of, the Administrative Agent, the
Collateral Agent or any Lenders. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Parties” means, collectively, the U.S. Loan Parties and the Canadian Loan
Parties.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars, (ii) Toronto, Canada time in the case of a
Loan, Borrowing or LC Disbursement in Canadian Dollars made to, or for the
account of, a Canadian Borrower and (iii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency made to, or for
the account of, the Company (it being understood that such local time shall mean
London, England time unless otherwise notified by the Administrative Agent).

“Mandatory Cost” is described in Schedule 2.02.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, financial condition, assets or liabilities of any
Borrower or of the Company and the Restricted Subsidiaries taken as a whole,
(b) the ability of the Loan Parties to perform their material obligations under
this Agreement or (c) the validity or enforceability of this Agreement or any
and all other Loan Documents or the rights or remedies of the Administrative
Agent and the Lenders thereunder.

“Material Agreement” means any agreement filed pursuant to Item 601(b)(10) of
Regulation S-K (17 C.F.R. 229, et seq.) with the Company’s most recent Annual
Report on Form 10-K.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and other than intercompany Indebtedness among the Company and its
Subsidiaries) or obligations in respect of one or more Hedging Agreements, to a
single Person and such Person’s Affiliates of an aggregate principal amount
exceeding $35,000,000. For purposes of determining “Material Indebtedness,” the
“principal amount” of the obligations of the Company or any Restricted
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Restricted Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

“Material Subsidiary” means each Restricted Subsidiary (i) which, as of the most
recent fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent

 

27



--------------------------------------------------------------------------------

financial statements referred to in Section 3.04(a)), contributed greater than
five percent (5%) of Consolidated EBITDA for such period or (ii) which
contributed greater than five percent (5%) of Consolidated Total Assets as of
such date; provided that, if at any time the aggregate amount of Consolidated
EBITDA or Consolidated Total Assets attributable to all Subsidiaries (other than
Unrestricted Subsidiaries) that are not Material Subsidiaries exceeds ten
percent (10%) of Consolidated EBITDA for any such period or ten percent (10%) of
Consolidated Total Assets as of the end of any such fiscal quarter, the Company
(or, in the event the Company has failed to do so within ten (10) days, the
Administrative Agent) shall designate sufficient Subsidiaries (other than
Unrestricted Subsidiaries) as “Material Subsidiaries” to eliminate such excess,
and such designated Subsidiaries shall for all purposes of this Agreement
constitute Material Subsidiaries.

“Maturity Date” means April 27, 2017.

“Maximum Total Leverage Ratio” means (i) 3.50 to 1.00 for each fiscal quarter
ending prior to the Special Dividend Election Period, (ii) 4.00 to 1.00 for each
of the four fiscal quarters ending during the Special Dividend Election Period
and (iii) 3.50 to 1.00 for each fiscal quarter ending after the Special Dividend
Election Period (provided that, for any such fiscal quarter ending during the
Collateral Period, the Maximum Total Leverage Ratio shall be 4.00 to 1.00).

“MJV” means any Joint Venture at any date of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, Controlled or held,
directly or indirectly, by the Company or any Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are reasonably
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all Hedging Obligations and all Banking Services
Obligations owing to one or more Lenders or their respective Affiliates, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations and liabilities (including interest and fees accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Borrowers and their respective
Restricted Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Banks or any indemnified party, individually or collectively, existing
on the Effective Date or arising thereafter, direct

 

28



--------------------------------------------------------------------------------

or indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

29



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“PPSA” means the Personal Property Security Act (Ontario); provided, that if the
attachment, perfection or priority of the Administrative Agent’s security
interests in any Collateral are governed by the personal property security laws
of any Canadian jurisdiction other than Ontario, PPSA shall mean those personal
property laws in such other jurisdiction for the purpose of the provisions
hereof relating to such attachment, perfection or priority and for the
definitions related to such provisions.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, governmental assessments, contributions to
Canadian Pension Plans or similar governmental charges not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP;

(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law created in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, customs bonds, performance bonds
and other obligations of a like nature (including, without limitation, Liens in
favor of the issuer of such bonds), in each case in the ordinary course of
business;

(e) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Company and the Restricted Subsidiaries taken as a whole;

(g) bank liens with respect to collection of deposits in the ordinary course of
business;

(h) any interest or title of a lessor, sublessor, or licensor under any
operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the rights, benefits
or privileges of such lease or licensing agreement, as the case may be;

(i) the filing of any UCC or PPSA financing statement or foreign equivalent
solely as a precautionary measure or required in the case of a Canadian Province
in connection with any lease transaction otherwise permitted hereunder in which
the Company or any Subsidiary is the lessee;

 

30



--------------------------------------------------------------------------------

(j) Liens on cash deposited into escrow accounts to secure indemnification
obligations with respect to any asset sales permitted by Section 6.06(d);

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business; and

(l) Liens pursuant to any Loan Document;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except as specifically provided in clause (l).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one (1) year from the date of
acquisition thereof;

(b) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six (6) months
from the date of acquisition thereof;

(c) certificates of deposit, bankers’ acceptances and time deposits maturing
within one-hundred eighty (180) days of the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

(e) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (a) through (d) above;

(f) debt securities with a maturity of no greater than 365 days and rated at
least “A-” by S&P or at least “A3” by Moody’s; and

(g) subject to the restriction set forth in Section 3.09, other debt or equity
securities which are listed on a national securities exchange or freely traded
in the over-the-counter market so long as the cost of such securities does not
exceed at any time in the aggregate an amount equal to 5% of Consolidated
Tangible Assets as of the Company’s most recent fiscal year end.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

31



--------------------------------------------------------------------------------

“Pledge Agreements” means any pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of Section 5.11 in form and substance reasonably satisfactory to the
Collateral Agent and in favor of the Collateral Agent for the benefit of the
Secured Parties as amended, restated, supplemented or otherwise modified from
time to time.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Subsidiary.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Private Placement Debt” means Indebtedness for borrowed money issued by the
Company in a private placement transaction; provided, that all of the following
conditions shall be satisfied:

(a) the scheduled maturity date of such Indebtedness shall be no earlier than
the date that is 91 days after the Maturity Date;

(b) the Weighted Average Life to Maturity of such Indebtedness shall, at all
times, be greater than the sum of (i) the aggregate number of days remaining as
of such date until (and including) the Maturity Date plus (ii) 91 days;

(c) (i) the instruments and agreements evidencing such Indebtedness, and any
agreement under which such Indebtedness, and any agreement under which such
Indebtedness is created, shall provide that the right to payment of the holders
or owners of Private Placement Debt (including any trustee or agent action on
behalf of such holders or owners, collectively “Private Placement Debt Holders”)
shall either be subordinate to or rank pari passu in all respects with the
rights of the Lenders and the Administrative Agent to payment and performance of
the Obligations on terms reasonably acceptable to the Administrative Agent and
(ii) to the extent the Private Placement Debt is intended to be secured at such
time, the Private Placement Debt Holders shall have entered into the
Intercreditor Agreement;

(d) both immediately prior to and immediately after giving effect to the
issuance of such Indebtedness, there shall not have occurred and be continuing
any Default or Event of Default;

(e) the Company shall furnish to the Administrative Agent, not later than the
earliest date of delivery thereof to any actual or prospective Private Placement
Debt Holder, copies of (i) all preliminary placement memoranda and final
placement memoranda relating to such Indebtedness and (ii) drafts of all
documents and agreements under which such Indebtedness is to be created or
governed; and

(f) not later than ten (10) days prior to the issuance of such Indebtedness, the
Company shall deliver to the Administrative Agent a certificate in the form of
Exhibit G, executed by a Responsible Officer and containing calculations giving
historical pro forma effect to the issuance of such Indebtedness as of and for
the four consecutive fiscal quarter period ending at the end of most recent
fiscal quarter of the Company preceding the date of such issuance (assuming for
such

 

32



--------------------------------------------------------------------------------

purpose that the initial rate or rates of interest provided for therein (and
giving effect to any increase in rates of interest therein provided) remained in
effect for such four fiscal quarter period), which certificate shall demonstrate
that the issuance of such Indebtedness does not cause, create or result in a
Default or Event of Default on a historical pro forma basis.

“Private Placement Debt Holders” is defined in the definition of Private
Placement Debt.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 9.04.

“Related Affiliate” shall mean, with respect to Albert Nahmad, (a) a foundation
or similar entity established by Albert Nahmad or any Family Member for the
principal purpose of serving charitable goals which are controlled by Albert
Nahmad and/or any one or more Family Members; (b) any trust and/or estate ,the
beneficiaries of which principally include Albert Nahmad, Family Members and/or
the Persons named in clause (a); and (c) any corporation, limited liability
company or partnership, the stockholders, members, managers or general or
limited partners of which include only Albert Nahmad, Family Members and/or the
Persons named in clauses (a) or (b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of each
applicable Borrower, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a senior vice president of the Company or a Canadian Borrower, as applicable,
or such other representative of the Company or a Canadian Borrower, as
applicable (or, with respect to any request for the issuance of a Letter of
Credit for the account of a Restricted Subsidiary, such officer of the
applicable Restricted Subsidiary), as may be designated in writing by any one of
the foregoing with the consent of the Administrative Agent; and, with respect to
the financial covenants only, the chief financial officer or the treasurer of
the Company.

“Restricted Payment” has the meaning assigned to such term in Section 6.05.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

33



--------------------------------------------------------------------------------

“Revolving Credit Availability” means (a) an amount equal to the Aggregate
Commitment or (b) at any time during a Collateral Period, an amount equal to the
lesser of (i) the Aggregate Commitment and (ii) the Borrowing Base.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Company Revolving Credit Exposure and the Canadian Revolving Credit
Exposure at such time.

“Revolving Loans” means each Company Revolving Loan and each Canadian Revolving
Loan.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” means the Holders of Obligations and the Private Placement
Debt Holders (if any).

“Securities Act” means the United States Securities Act of 1933.

“Solvent” or “Solvency” mean, with respect to any Person as of a particular
date, that on such date (a) such Person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (b) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (c) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or a transaction, for
which such Person’s properties and assets would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the properties and assets of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person and (e) the present fair saleable value of the properties and assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount that, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Special Dividend” means a one-time special dividend paid by the Company in an
amount that is equal to or greater than $80,000,000 (excluding the amount of any
regularly scheduled dividends previously paid by the Company).

 

34



--------------------------------------------------------------------------------

“Special Dividend Election Period” means the period of four consecutive fiscal
quarters of the Company commencing with the first fiscal quarter of the Company
ending on or after the date of payment of the Special Dividend.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Restricted Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, joint venture, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, joint venture, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantors” means, collectively, the U.S. Subsidiary Guarantors and
the Canadian Subsidiary Guarantors.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

35



--------------------------------------------------------------------------------

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended, and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases that are attributable to principal and, without duplication, (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Leverage Ratio” has the meaning assigned to such term in Section 6.16(a).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian Prime Rate or the BA Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) an obligation to reimburse a bank for drawings not
yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations.

“Unrestricted Subsidiary” means (a) any MJV or any Wholly-Owned Subsidiary that
is a Foreign Subsidiary (other than any Canadian Borrower or any other Canadian
Subsidiary that is not an MJV) that has been designated by the board of
directors of the Company as an Unrestricted Subsidiary pursuant to Section 6.17
subsequent to the Effective Date (and not subsequently designated as a
Restricted Subsidiary in accordance with such Section) and (b) any Subsidiary of
an Unrestricted Subsidiary.

“U.S. Borrowing Base” means, at any time, the sum of (a) 70% of the Eligible
U.S. Accounts at such time, plus (b) 50% of the Eligible U.S. Inventory, valued
at the lower of cost or market value, determined on a basis consistent with the
U.S. Loan Parties’ historical accounting practices, at such time.

 

36



--------------------------------------------------------------------------------

“U.S. Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Company, in substantially
the form of Exhibit H-1 or another form which is acceptable to the Collateral
Agent in its Permitted Discretion.

“U.S. Collateral Documents” means the U.S. Security Agreement, all Mortgages in
respect of real property located in the United States, the Pledge Agreements in
respect of any Pledge Subsidiary that is not organized under the laws of Canada
or any province or territory thereof, and all other agreements, instruments and
documents executed by any U.S. Loan Party in connection with this Agreement that
are intended to create, perfect or evidence Liens to secure the Obligations
referred to therein, whether heretofore, now, or hereafter executed by any U.S.
Loan Party and delivered to the Collateral Agent.

“U.S. Loan Parties” means, collectively, the Company and the U.S. Subsidiary
Guarantors.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Security Agreement” means that certain Pledge and Security Agreement (if
any) (including any and all supplements thereto) in form and substance
reasonably satisfactory to the Collateral Agent and between the U.S. Loan
Parties and the Collateral Agent, for the benefit of the Collateral Agent and
the other Secured Parties, and any other pledge or security agreement entered
into, after the date of this Agreement by any U.S. Loan Party (as required by
this Agreement or any other Loan Document), or any other Person, as the same may
be amended, restated or otherwise modified from time to time.

“U.S. Subsidiary Guarantor” means each Material Subsidiary of the Company that
is not organized under the laws of Canada or any province or territory thereof
and that is a party to the Subsidiary Guaranty; provided that (x) no such
Material Subsidiary shall be a U.S. Subsidiary Guarantor (or shall cease to be a
U.S. Subsidiary Guarantor) to the extent that guaranteeing the Obligations would
(i) result in a Deemed Dividend Problem (provided that this clause (i) shall
only exclude a Material Subsidiary from being a U.S. Subsidiary Guarantor with
respect to the Obligations of the Company) or (ii) conflict with applicable law,
rule or regulation and (y) no Joint Venture (or any subsidiary thereof) shall be
a U.S. Subsidiary Guarantor. Notwithstanding the foregoing, no Domestic Foreign
Holdco Subsidiary shall be a U.S. Subsidiary Guarantor. The U.S. Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.18 hereto.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to vote has
been suspended by the happening of such a contingency.

“Watsco Canada” means Watsco Canada, Inc., a New Brunswick corporation.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

37



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means as to any Person, any other Person all of the
Equity Interests of which (other than directors’ qualifying shares and/or other
nominal amount of shares required by law) is owned by such Person directly
and/or through other Wholly-Owned Subsidiaries. Unless the context otherwise
requires, “Wholly-Owned Subsidiary” means a Wholly-Owned Subsidiary of the
Company.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Company Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

SECTION 1.03. Terms Generally; Québec Interpretation. (a) The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) For purposes of any assets, liabilities or entities located in the Province
of Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(i) “personal property” shall include “movable property”, (ii) “real property”
or “real estate” shall include “immovable property”, (iii) “tangible property”
or “tangible assets” shall include “corporeal property”, (iv) “intangible
property” or “intangible assets” shall include “incorporeal property”,
(v) “security interest”, “mortgage” and “lien” shall include a “hypothec”,
“right of retention”, “prior claim” and a resolutory clause, (vi) all references
to filing, perfection, priority, remedies, registering or recording under the
UCC or a PPSA shall include publication under the Civil Code of

 

38



--------------------------------------------------------------------------------

Québec, (vii) all references to “perfection” of or a “perfected” lien or
security interest shall include a reference to an “opposable” or “set up” lien
or security interest as against third parties, (viii) any “right of offset”,
“right of set-off” or similar expression shall include a “right of
compensation”, (ix) “goods” shall include “corporeal movable property” other
than chattel paper, documents of title, instruments, money and securities,
(x) an “agent” shall include a “mandatary”, (xi) “construction liens” shall
include “legal hypothecs”, (xii) “joint and several” shall include “solidary”,
(xiii) “gross negligence or willful misconduct” shall be deemed to be
“intentional or gross fault”, (xiv) “beneficial ownership” shall include
“ownership on behalf of another as mandatary”, (xv) “easement” shall include
“servitude”, (xvi) “priority” shall include “prior claim”, (xvii) “survey” shall
include “certificate of location and plan”, (xviii) “state” shall include
“province”, (xix) “fee simple title” shall include “absolute ownership” and
(xx) “accounts” shall include “claims”. The parties hereto confirm that it is
their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only. Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.

SECTION 1.04. Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries;
Pro Forma Calculations. (a) Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. Except as otherwise agreed, all accounting and financial
calculations and determinations shall be made without consolidating the accounts
of Unrestricted Subsidiaries with those of the Company or any Restricted
Subsidiary, notwithstanding that such treatment is inconsistent with GAAP.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or

 

39



--------------------------------------------------------------------------------

5.01(b) (or, prior to the delivery of any such financial statements, ending with
the last fiscal quarter included in the financial statements referred to in
Section 3.04(a)), and, to the extent applicable, to the historical earnings and
cash flows associated with the assets acquired or disposed of and any related
incurrence or reduction of Indebtedness, all in accordance with Article 11 of
Regulation S-X under the Securities Act. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness).

SECTION 1.05. Status of Obligations. The Obligations are hereby designated as
“senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make revolving loans to the Company (“Company
Revolving Loans”) in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment, (ii) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Revolving Credit Exposures
exceeding the Revolving Credit Availability at such time, (iii) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Company
Revolving Credit Exposures exceeding the Company Revolving Credit Availability
at such time or (iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the total outstanding Company Revolving Loans and Company LC Exposure, in each
case denominated in Foreign Currencies, exceeding the Company Foreign Currency
Sublimit. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Company may borrow, prepay and reborrow Company Revolving
Loans.

(b) Subject to the terms and conditions set forth herein, each Lender agrees to
make revolving loans to the Canadian Borrowers (“Canadian Revolving Loans”) in
Canadian Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) subject to Sections 2.04
and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment, (ii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Revolving Credit Exposures exceeding
the Revolving Credit Availability at such time or (iii) subject to Sections 2.04
and 2.11(b), the sum of the Dollar Amount of the total Canadian Revolving Credit
Exposures exceeding the Canadian Revolving Credit Availability. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Canadian Borrowers may borrow, prepay and reborrow Canadian Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

 

40



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, (i) each Company Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Company may request
in accordance herewith, provided that each ABR Loan shall only be made in
Dollars and (ii) each Canadian Revolving Borrowing shall be comprised entirely
of Canadian Base Rate Loans or BA Equivalent Loans as the applicable Canadian
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency) and not less than $1,000,000 (or, if
such Borrowing is denominated in a Foreign Currency 1,000,000 units of such
currency). At the commencement of each Interest Period for any BA Equivalent
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of Cdn.$500,000 and not less than Cdn.$1,000,000. At the time
that each ABR Revolving Borrowing or Canadian Base Rate Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 or Cdn.$500,000, as the case may be, and not less than $1,000,000 or
Cdn.$1,000,000, as the case may be; provided that, subject to the requirements
of Section 2.01, an ABR Revolving Borrowing or Canadian Base Rate Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment (in the case of any such Canadian Base Rate Borrowing,
calculated at the Canadian Dollar Amount thereof) or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurocurrency Revolving Borrowings and BA Equivalent
Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of a Canadian
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the applicable Borrower, or the
Company on behalf of the applicable Borrower, promptly followed by telephonic
confirmation of such request) in the case of a Eurocurrency Borrowing or BA
Equivalent Borrowing, not later than 11:00 a.m., Local Time, three (3) Business
Days (in the case of a Eurocurrency Borrowing denominated in Dollars or a BA
Equivalent Borrowing) or by irrevocable written notice (via a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower, or the Company on behalf of a Canadian Borrower) not later
than four (4) Business Days (in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency), in each case before the date of the proposed Borrowing
or (b) by telephone in the case of an ABR Borrowing or a Canadian Base Rate
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City

 

41



--------------------------------------------------------------------------------

time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Company Revolving Borrowing or a
Canadian Revolving Borrowing;

(iv) in the case of a Company Revolving Borrowing, whether such Borrowing is to
be an ABR Borrowing or a Eurocurrency Borrowing;

(v) in the case of a Canadian Revolving Borrowing, whether such Borrowing is to
be an a Canadian Base Rate Borrowing or a BA Equivalent Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

(vii) in the case of a BA Equivalent Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(viii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then (i) in
the case of a Company Borrowing denominated in Dollars, the requested Borrowing
shall be an ABR Borrowing and (ii) in the case of a Canadian Revolving
Borrowing, the requested Borrowing shall be a Canadian Base Rate Borrowing. If
no Interest Period is specified with respect to any requested Eurocurrency
Revolving Borrowing or BA Equivalent Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing or Canadian Revolving Borrowing as of the date
two (2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing or
Canadian Revolving Borrowing,

(b) the Company LC Exposure or Canadian LC Exposure, as applicable, as of the
date of each request for the issuance, amendment, renewal or extension of any
Letter of Credit, and

 

42



--------------------------------------------------------------------------------

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Company from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (w) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000,
(x) the Dollar Amount of the total Revolving Credit Exposures exceeding the
Revolving Credit Availability at such time, (y) the Dollar Amount of the total
Company Revolving Credit Exposures exceeding the Company Revolving Credit
Availability at such time or (z) the Dollar Amount of the total Canadian
Revolving Credit Exposures exceeding the Canadian Revolving Credit Availability
at such time; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to the general deposit account of the Company
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other

 

43



--------------------------------------------------------------------------------

party on behalf of the Company) in respect of a Swingline Loan after receipt by
the Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, (i) the Company may request the issuance of letters
of credit denominated in Agreed Currencies (“Company Letters of Credit”) for its
own account or for the account of any of the Restricted Subsidiaries (provided
that the Company shall be a co-applicant and co-obligor with respect to each
Letter of Credit issued for the account of any Restricted Subsidiary) and
(ii) any Canadian Borrower may request the issuance of letters of credit
denominated in Canadian Dollars (“Canadian Letters of Credit”) for its own
account or for the account of any of its Canadian Subsidiaries that are
Restricted Subsidiaries (provided that Watsco Canada shall be a co-applicant and
co-obligor with respect to each Letter of Credit issued for the account of any
Canadian Subsidiary Borrower or any other Canadian Subsidiary that is a
Restricted Subsidiary) in a form reasonably acceptable to the Administrative
Agent and the relevant Issuing Bank, at any time and from time to time during
the Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the applicable Borrower
to, or entered into by the applicable Borrower with, the relevant Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Each Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the account of any Restricted
Subsidiary of such Borrower as provided in the first or second sentence of this
paragraph, such Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (each
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Restricted
Subsidiary that shall be an account party in respect of any such Letter of
Credit). The letters of credit identified on Schedule 2.06 (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents. The Company hereby
irrevocably assumes all obligations with respect to each Existing Letter of
Credit and all related applications.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to an
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the Agreed Currency applicable
thereto (in the case of a Company Letter of Credit), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by an Issuing Bank,
the applicable Borrower also shall submit a letter of credit application on the
relevant Issuing Bank’s standard form in connection with any request for a
Letter of Credit. A Company Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Company Letter of Credit the Company shall be

 

44



--------------------------------------------------------------------------------

deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of the LC Exposure shall not exceed $50,000,000, (ii) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving
Credit Exposures shall not exceed the Revolving Credit Availability at such
time, (iii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount
of the total Company Revolving Credit Exposures shall not exceed the Company
Revolving Credit Availability at such time and (iv) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the total outstanding Company Revolving Loans and
Company LC Exposure, in each case denominated in Foreign Currencies, shall not
exceed the Company Foreign Currency Sublimit. A Canadian Borrower Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Canadian Borrower Letter of Credit
Watsco Canada shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed
$50,000,000 and (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Canadian Revolving Credit Exposures shall not exceed the
Canadian Revolving Credit Availability at such time.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date. Any Letter of Credit with a
one-year tenor may contain customary automatic renewal provisions agreed upon by
the applicable Borrower and the relevant Issuing Bank that provide for the
automatic renewal thereof for additional one-year periods so long as the final
expiry date of such Letter of Credit occurs on or prior to the date that is five
(5) Business Days prior to the Maturity Date, subject to a right on the part of
such Issuing Bank to prevent any such renewal from occurring by giving notice to
the beneficiary in advance of any such renewal.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from each Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent (x) in the case of any LC
Disbursement in respect of a Company Letter of Credit, an amount in Dollars
equal to the Dollar Amount equal to such LC Disbursement and (y) in the case of
any LC Disbursement in respect of a Canadian Letter of Credit, an amount in
Canadian Dollars equal to such LC Disbursement, in each case calculated as of
the date such Issuing Bank made such LC Disbursement (or, in the case of any LC
Disbursement in respect of a Company Letter of Credit if an Issuing Bank shall
so elect in its sole discretion by notice to the Company, in such other Agreed
Currency which was paid by such Issuing Bank pursuant to such LC Disbursement in
an amount equal to such LC

 

45



--------------------------------------------------------------------------------

Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the applicable Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the applicable Borrower prior to such time on
such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the applicable Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt;
provided that (i) in the case of any LC Disbursement in respect of a Company
Letter of Credit, if such LC Disbursement is not less than the Dollar Amount of
$1,000,000, the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with (x) to the extent such LC Disbursement was made in Dollars, an ABR
Revolving Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (y) to the extent such LC Disbursement was made in a Foreign
Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in an
amount equal to such LC Disbursement and (ii) in the case of any LC Disbursement
in respect of a Canadian Letter of Credit, if such LC Disbursement is not less
than Cdn.$1,000,000, the applicable Canadian Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an Canadian Base Rate
Borrowing in an amount equal to such LC Disbursement, and, in each case, to the
extent so financed, the applicable Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing,
Swingline Loan, Eurocurrency Revolving Borrowing or Canadian Base Rate Loan, as
applicable, on the date such reimbursement is required to be made. If the
applicable Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the applicable Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from such Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans, a Swingline Loan or Canadian
Base Rate Loans as contemplated above) shall not constitute a Loan and shall not
relieve any Borrower of its obligation to reimburse such LC Disbursement. If the
Company’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Company shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing,

 

46



--------------------------------------------------------------------------------

that might, but for the provisions of this Section, constitute a legal or
equitable discharge of, or provide a right of setoff against, such Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to a
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by such Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement in
respect of a Company Letter of Credit, then, unless the Company shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the Company
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans (or in the case such LC Disbursement is denominated in a Foreign
Currency, at the Overnight Foreign Currency Rate for such Agreed Currency plus
the then effective Applicable Rate with respect to Eurocurrency Revolving
Loans); provided that, if the Company fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(e) shall
apply. If any Issuing Bank shall make any LC Disbursement in respect of a
Canadian Letter of Credit, then, unless the applicable Canadian Borrower shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that such
Canadian Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to Canadian Base Rate Revolving Loans; provided that, if such
Canadian Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

47



--------------------------------------------------------------------------------

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, each Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, then (i) the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “Company LC Cash Collateral Account”), an amount in
cash in Dollars equal to 105% of the Dollar Amount of the Company LC Exposure as
of such date plus any accrued and unpaid interest thereon, provided that the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that the Company is not late in
reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the applicable Canadian Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “Canadian Borrower LC Cash Collateral Account”), an
amount in Canadian Dollars equal to 105% of the Canadian LC Exposure as of such
date plus any accrued an unpaid interest thereon. Notwithstanding the foregoing,
the obligation to deposit cash collateral as contemplated by the immediately
preceding sentence shall become effective immediately (for greater certainty,
with respect to both Borrowers), and the deposits referred to in the immediately
preceding sentence shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (h) or (i) of Article VII. For the
purposes of this paragraph, the Foreign Currency LC Exposure shall be calculated
using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the Company. Each Borrower also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over each LC Collateral Account, and each
Borrower hereby grants the Administrative Agent a security interest in its
applicable LC Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the applicable Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company or the Canadian Borrowers, as the case
may be, for the Company LC Exposure or the Canadian Borrower LC Exposure, as the
case may be, at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with LC Exposure representing greater
than 50% of the total LC Exposure), be applied to satisfy other Obligations. If
any Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three
(3) Business Days after all Events of Default have been cured or waived.

 

48



--------------------------------------------------------------------------------

(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which any Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Canadian Dollars or a Foreign Currency,
by 12:00 noon, Local Time, in the city of the Administrative Agent’s Applicable
Payment Office for such currency and at such Applicable Payment Office for such
currency; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make Company Revolving Loans
available to the Company by promptly crediting the amounts so received, in like
funds, to (x) an account of the Company designated by the Company in the
applicable Borrowing Request, in the case of Company Revolving Loans denominated
in Dollars and (y) an account of the Company in the relevant jurisdiction and
designated by the Company in the applicable Borrowing Request, in the case of
Company Revolving Loans denominated in a Foreign Currency; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
relevant Issuing Bank. The Administrative Agent will make Canadian Borrower
Revolving Loans available to the Canadian Borrowers by promptly crediting the
amounts so received, in like funds, to an account of the applicable Canadian
Borrower designated by such Canadian Borrower in the applicable Borrowing
Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of (x) the Federal

 

49



--------------------------------------------------------------------------------

Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of a Borrower, the
interest rate applicable to ABR Loans (in the case of a Company Revolving
Borrowing) or Canadian Base Rate Loans (in the case of a Canadian Revolving
Borrowing). If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Subject to the provisions of this
Section 2.08 and of Sections 2.13 and 2.14 hereof, (i) Company Revolving Loans
may be made or maintained only as ABR Loans or Eurocurrency Loans,
(ii) Swingline Loans may be made or maintained only as ABR Loans and
(iii) Canadian Revolving Loans may be made or maintained only as Canadian Base
Rate Loans or BA Equivalent Loans.

(b) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Revolving Borrowing or a BA
Equivalent Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing or a BA Equivalent Borrowing, may elect Interest
Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(c) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election (by telephone or irrevocable
written notice in the case of a Borrowing denominated in Dollars (or Canadian
Dollars in the case of Canadian Revolving Loans) or by irrevocable written
notice (via an Interest Election Request in a form approved by the
Administrative Agent and signed by such Borrower) in the case of a Borrowing by
the Company denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the applicable Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans or BA Equivalent Loans that
does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under such Borrowing.

(d) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii), (iv) and (v) below
shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

50



--------------------------------------------------------------------------------

(iii) in the case of a Company Revolving Borrowing, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) in the case of a Canadian Revolving Borrowing, whether the resulting
Borrowing is to be a Canadian Base Rate Borrowing or a BA Equivalent Borrowing;

(v) if the resulting Borrowing is a Eurocurrency Borrowing or a BA Equivalent
Borrowing, the Interest Period and Agreed Currency to be applicable thereto
after giving effect to such election, which Interest Period shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or a BA
Equivalent Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

(e) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(f) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing or BA Equivalent Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period
(i) in the case of a Eurocurrency Borrowing denominated in Dollars, such
Borrowing shall be converted to an ABR Borrowing and (ii) in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency in respect of which the
applicable Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11 and
(iii) in the case of a BA Equivalent Borrowing, such Borrowing shall be
converted to a Canadian Base Rate Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing denominated in Dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto, (iii) unless repaid, each
Eurocurrency Revolving Borrowing denominated in a Foreign Currency shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month and (iv) each BA Equivalent Borrowing shall be converted to a
Canadian Base Rate Borrowing.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the total Revolving Credit Exposures would
exceed the Revolving Credit Availability at such time.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to

 

51



--------------------------------------------------------------------------------

the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan made to such
Borrower on the Maturity Date in the currency of such Loan. The Company hereby
unconditionally promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing is made, the
Company shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline

 

52



--------------------------------------------------------------------------------

Lender) by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Revolving Borrowing or a BA Equivalent
Revolving Borrowing, not later than 11:00 a.m., Local Time, three (3) Business
Days (in the case of a Eurocurrency Revolving Borrowing denominated in Dollars)
or four (4) Business Days (in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency or a BA Equivalent Borrowing), in each case before the
date of prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing
or a Canadian Base Rate Revolving Borrowing, not later than 11:00 a.m., New York
City time, one (1) Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type to such as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13 and (ii) break funding payments pursuant
to Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Revolving Credit Availability at
such time or (B) the sum of the aggregate principal Dollar Amount of all of the
outstanding Company Revolving Credit Exposures denominated in Foreign Currencies
(the “Company Foreign Currency Exposure”) (so calculated), as of the most recent
Computation Date with respect to each such Credit Event, exceeds the Company
Foreign Currency Sublimit or (C) the sum of the aggregate principal Dollar
Amount of all of the outstanding Canadian Revolving Credit Exposures (the
“Canadian Currency Exposure”) (so calculated), as of the most recent Computation
Date with respect to each such Credit Event, exceeds the Canadian Revolving
Credit Availability at such time or (ii) solely as a result of fluctuations in
currency exchange rates, (A) the sum of the aggregate principal Dollar Amount of
all of the Revolving Credit Exposures (so calculated), as of the most recent
Computation Date with respect to each such Credit Event, exceeds 105% of the
Revolving Credit Availability at such time or (B) the Company Foreign Currency
Exposure, as of the most recent Computation Date with respect to each such
Credit Event, exceeds 105% of the Company Foreign Currency Sublimit or (C) the
Canadian Currency Exposure, as of the most recent Computation Date with respect
to each such Credit Event, exceeds 105% of the Canadian Revolving Credit
Availability at such time, the Borrowers shall in each case promptly repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
Revolving Credit Availability at such time, (y) the Company Foreign Currency
Exposure to be less than or equal to the Company Foreign Currency Sublimit and
(z) the Canadian Currency Exposure to be less than or equal to the Canadian
Revolving Credit Availability at such time, as applicable.

SECTION 2.12. Fees . (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

53



--------------------------------------------------------------------------------

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the relevant Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate; provided that each
Swingline Loan shall bear interest at either (at the election of the Company
with respect to clauses (x) and (y)) (x) the Alternate Base Rate plus the
Applicable Rate, (y) the Federal Funds Effective Rate plus the Applicable Rate
or (z) such other rate, if any, as may be separately agreed upon by the Company
and the Swingline Lender.

(b) The Loans comprising each Canadian Base Rate Borrowing shall bear interest
at the Canadian Prime Rate plus the Applicable Rate.

(c) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

54



--------------------------------------------------------------------------------

(d) The Loans comprising each BA Equivalent Borrowing shall bear interest at the
BA Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(e) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Required Lenders may, at their option, by notice to the
Company (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Lender directly affected thereby” for reductions in interest rates), declare
that (i) all Loans shall bear interest at 2% plus the rate otherwise applicable
to such Loans as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount outstanding hereunder, such amount shall accrue at
2% plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(f) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan or Canadian Base
Rate Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan or BA Equivalent Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days and (iii) for Canadian Revolving Borrowings shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Canadian
Base Rate, Adjusted LIBO Rate, LIBO Rate or BA Equivalent Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(h) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
by a Canadian Borrower is to be calculated on the basis of a 360-, 365- or
366-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360, 365 or 366, as applicable. The rates of interest under this Agreement are
nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.

(i) Any provision of this Agreement that would oblige a Canadian Loan Party to
pay any fine, penalty or rate of interest on any arrears of principal or
interest secured by a mortgage on real property or hypothec on immovables that
has the effect of increasing the charge on arrears beyond the rate of interest
payable on principal money not in arrears shall not apply to such Canadian Loan
Party, which shall be required to pay interest on money in arrears at the same
rate of interest payable on principal money not in arrears.

(j) If any provision of this Agreement would oblige a Canadian Loan Party to
make any payment of interest or other amount payable to any Secured Party in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by that Secured Party of “interest” at a “criminal rate” (as such
terms are construed under the Criminal Code (Canada)), then, notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the

 

55



--------------------------------------------------------------------------------

maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in a receipt by that Secured Party of
“interest” at a “criminal rate”, such adjustment to be effected, to the extent
necessary (but only to the extent necessary), as follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing or a BA Equivalent Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining (i) in the case of a Eurocurrency Borrowing, the Adjusted LIBO Rate
or the LIBO Rate, as applicable, for such Interest Period or (ii) in the case of
a BA Equivalent Borrowing, the BA Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate, or the BA Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing or a BA Equivalent Borrowing, as applicable, shall be
ineffective and, unless repaid, (A) in the case of a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as an ABR Borrowing and
(B) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency,
such Eurocurrency Borrowing shall be repaid on the last day of the then current
Interest Period applicable thereto and (C) in the case of any BA Equivalent
Borrowing, such Borrowing shall be made as a Canadian Base Rate Borrowing,
(ii) if any Borrowing Request requests a Eurocurrency Revolving Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing, (iii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing denominated in a
Foreign Currency, such Borrowing Request shall be ineffective and (iv) if any
Borrowing Request requests a BA Equivalent Revolving Borrowing, such Borrowing
shall be made as a Canadian Base Rate Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

56



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to such Lender, such Issuing Bank or such other Recipient of participating
in, issuing or maintaining any Letter of Credit (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency), then the applicable Borrower will pay to such Lender, such
Issuing Bank or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, such Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered as reasonably determined by such Lender, such Issuing Bank or other
Recipient (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Lender, the applicable Issuing Bank or other Recipient under
agreements having provisions similar to this Section 2.15 after consideration of
such factors as such Lender, such Issuing Bank or other Recipient then
reasonably determines to be relevant).

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered as reasonably determined by such Lender or such
Issuing Bank (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Lender or the applicable Issuing Bank under agreements having
provisions similar to this Section 2.15 after consideration of such factors as
such Lender or such Issuing Bank then reasonably determines to be relevant).

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The applicable Borrower(s) shall pay such Lender or such Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the applicable Borrower shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section for any increased costs or reductions

 

57



--------------------------------------------------------------------------------

incurred more than 180 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies such Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan or BA Equivalent Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(a) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan or BA Equivalent Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by any Borrower pursuant to Section 2.19, then, in any such event,
such Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate or BA
Equivalent Rate, as applicable, that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in the relevant
currency of a comparable amount and period from other banks in the eurocurrency
market or the Canadian bank market, as applicable. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrowers. Each Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

58



--------------------------------------------------------------------------------

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

59



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those

 

60



--------------------------------------------------------------------------------

contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Issuing Banks. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Banks.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Applicable Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or

 

61



--------------------------------------------------------------------------------

counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event denominated in
a Foreign Currency, the Administrative Agent’s Applicable Payment Office for
such currency, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, such funds shall be applied, subject
to the terms of the Intercreditor Agreement, ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent and the Issuing Banks from any Borrower, second, to pay any
fees or expense reimbursements then due to the Lenders from any Borrower, third,
to pay interest then due and payable on the Loans ratably, fourth, to prepay
principal on the Loans and unreimbursed LC Disbursements and any other amounts
owing with respect to Banking Services Obligations and Hedging Obligations
ratably, fifth, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, and sixth, to
the payment of any other Obligation due to the Administrative Agent or any
Lender by any Borrower. Notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Company, or unless a Default is in
existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurocurrency Loan or BA Equivalent Loan, except
(a) on the expiration date of the Interest Period applicable to any such
Eurocurrency Loan or BA Equivalent Loan, as applicable or (b) in the event, and
only to the extent, that there are no outstanding ABR Loans or Canadian Base
Rate Loans, as applicable, and, in any event, the applicable Borrower shall pay
the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of such Borrower maintained
with the Administrative Agent. Each

 

62



--------------------------------------------------------------------------------

Borrower hereby irrevocably authorizes (i) the Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03, 2.04 or 2.05, as applicable and (ii) the
Administrative Agent to charge any deposit account of the applicable Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to any Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
each of the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Section until

 

63



--------------------------------------------------------------------------------

all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the applicable Borrower to
require such assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $250,000,000. The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, each Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, each Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20. Increases
and new Commitments

 

64



--------------------------------------------------------------------------------

and Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (B) the Company shall be in compliance (on
a pro forma basis) with the covenants contained in Section 6.16 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of each
Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, each Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of
Company Revolving Loans and/or Canadian Revolving Loans, as applicable, of the
Types and having related Interest Periods, if applicable, specified in a notice
delivered by the applicable Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan or BA
Equivalent Loan, shall be subject to indemnification by the applicable Borrower
pursuant to the provisions of Section 2.16 if the deemed payment occurs other
than on the last day of the related Interest Periods. The Incremental Term Loans
(a) may be incurred only by the Company, (b) shall rank pari passu in right of
payment with the Revolving Loans, (c) shall not mature earlier than the Maturity
Date (but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Maturity Date may provide
for material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date and (ii) the
Incremental Term Loans may be priced differently than the Revolving Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by each Borrower, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non appealable judgment is given. The obligations of each Borrower in

 

65



--------------------------------------------------------------------------------

respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Banks
only the Company’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

 

66



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.22(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lender or the relevant Issuing Bank, as the case may be, shall have entered into
arrangements with the Company or such Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.23. Several Obligations of the Canadian Borrowers. Notwithstanding any
other provision contained in this Agreement or any other Loan Document to the
contrary, no Canadian Borrower shall be obligated for any of the Obligations of
the Company.

SECTION 2.24. Designation of Canadian Subsidiary Borrowers. The Company may at
any time and from time to time designate any Canadian Subsidiary that is a
Wholly-Owned Subsidiary as a Canadian Subsidiary Borrower by delivery to the
Administrative Agent of a Canadian Borrowing Subsidiary Agreement executed by
such Subsidiary and the Company and the satisfaction of the other conditions
precedent set forth in Section 4.03, and upon such delivery and satisfaction
such Subsidiary shall for all purposes of this Agreement be a Canadian
Subsidiary Borrower and a party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a Canadian Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Canadian Subsidiary Borrower and a party to this
Agreement. Notwithstanding the preceding sentence,

 

67



--------------------------------------------------------------------------------

no Canadian Borrowing Subsidiary Termination will become effective as to any
Canadian Subsidiary Borrower at a time when any principal of or interest on any
Loan to such Borrower shall be outstanding hereunder, provided that such
Canadian Borrowing Subsidiary Termination shall be effective to terminate the
right of such Canadian Subsidiary Borrower to make further Borrowings under this
Agreement. As soon as practicable upon receipt of a Canadian Borrowing
Subsidiary Agreement, the Administrative Agent shall furnish a copy thereof to
each Lender.

ARTICLE III

Representations and Warranties

Each of the Company and each Canadian Borrower represents and warrants (provided
that each Canadian Borrower represents and warrants solely with respect to
itself and its Restricted Subsidiaries) to the Lenders that:

SECTION 3.01. Existence; Power. The Company and each of the Restricted
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation or other legally organized entity under the laws of the jurisdiction
of its organization (to the extent such concept is applicable in the relevant
jurisdiction), (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.02. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, stockholder or other equity
owner, action. This Agreement has been duly executed and delivered by each
Borrower, and constitutes, and each other Loan Document to which any Loan Party
is a party, when executed and delivered by such Loan Party, will constitute,
valid and binding obligations of such Borrower or such Loan Party (as the case
may be), enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect or where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of such Borrower or any of the Restricted Subsidiaries
or any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on such Borrower or any of the Restricted Subsidiaries or any of its
assets or give rise to a right thereunder to require any payment to be made by
such Borrower or any of the Restricted Subsidiaries and (d) will not result in
the creation or imposition of any Lien on any asset of such Borrower or any of
the Restricted Subsidiaries, except Liens (if any) created under the Loan
Documents.

SECTION 3.04. Financial Statements. (a) The Company has furnished to each Lender
the audited consolidated balance sheet of the Company and its Subsidiaries as of
December 31, 2011 and the related consolidated statements of income,
shareholders’ equity and comprehensive income and cash

 

68



--------------------------------------------------------------------------------

flows for the fiscal year then ended reported on by KPMG LLP, independent
certified public accountants. The financial statements referenced in this
Section 3.04(a) fairly present the consolidated financial condition of the
Company and its Subsidiaries as of such date and the consolidated results of
operations for such period in conformity with GAAP consistently applied.

(b) [Intentionally omitted].

(c) Since December 31, 2011, there have been no changes with respect to the
Company and the Restricted Subsidiaries which have had or could reasonably be
expected to have, singly or in the aggregate, a Material Adverse Effect.

SECTION 3.05. Litigation and Environmental Matters. (a) No litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Loan Agreement or any other Loan Document.

(b) Neither the Company nor any of the Restricted Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (ii) has become subject to any Environmental Liability
that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (iii) has received notice of any claim
with respect to any Environmental Liability that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or
(iv) knows of any basis for any Environmental Liability that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

SECTION 3.06. Compliance with Laws and Agreements. The Company and each
Restricted Subsidiary is in compliance with (a) all applicable laws, rules,
regulations and orders of any Governmental Authority, and (b) all indentures,
agreements or other instruments binding upon it or its properties, except, in
either case, where noncompliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07. Investment Company Act, Etc.. Neither the Company nor any of the
Restricted Subsidiaries is (a) an “investment company”, as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt.

SECTION 3.08. Taxes. The Company and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by appropriate proceedings and for which
the Company or such Subsidiary, as the case may be, has set aside on its books
adequate reserves.

SECTION 3.09. Margin Regulations. The Company is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of

 

69



--------------------------------------------------------------------------------

purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of the Company only or of the Company and its
Subsidiaries on a consolidated basis) will be margin stock.

SECTION 3.10. ERISA; Canadian Pension Plans. No ERISA Event or Canadian Pension
Plan Termination Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events and Canadian Pension Plan
Termination Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. Except as could
not reasonably be expected to have a Material Adverse Effect (i) all Canadian
Pension Plans and Canadian Benefit Plans are, and have been, established,
registered, amended, funded, invested and administered in compliance with the
terms thereof, all applicable laws and any applicable collective agreements,
(ii) all employer and employee payments, contributions and premiums required to
be remitted, paid to or in respect of each Canadian Pension Plan have been paid
or remitted in accordance with its terms and all applicable laws. No Loan Party
currently or has ever, sponsored, administered, maintained, contributed to or
participated in a Defined Benefit Plan (except, for purposes of making this
representation and warranty at any time after the Effective Date, as permitted
by Section 6.18).

SECTION 3.11. Ownership of Property.

(a) Each of the Company and the Restricted Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business.

(b) Each of the Company and the Restricted Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Company and the Restricted Subsidiaries does not infringe
on the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not have a Material Adverse Effect.

SECTION 3.12. Disclosure. The Company’s reports filed with the SEC and publicly
available disclose to the Lenders all agreements, instruments, and corporate or
other restrictions to which the Company or any of the Restricted Subsidiaries is
subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No documents, reports (including without limitation all reports that the
Company is required to file with the SEC), financial statements, certificates or
other information furnished by or on behalf of the Company to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Company or any of the Restricted
Subsidiaries, or, to the Company’s knowledge, threatened against or affecting
the Company or any of the Restricted Subsidiaries, and no significant unfair
labor practice, charges or grievances are pending against the Company or any of
the Restricted Subsidiaries, or to the Company’s knowledge, threatened against
any of them before any Governmental Authority, in each case that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All payments due from the Company or any of the Restricted
Subsidiaries pursuant to the provisions of any collective bargaining agreement
have been paid or accrued as a liability on the books of the Company or any such
Restricted Subsidiary, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

SECTION 3.14. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

SECTION 3.15. No Default. Neither any Loan Party nor any Restricted Subsidiary
thereof is in default under or with respect to any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

SECTION 3.16. Solvency. Each of the Loan Parties is Solvent and, in executing
the Loan Documents and consummating the transactions contemplated thereby, none
of the Loan Parties intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Loan Parties is or will
become indebted.

SECTION 3.17. Senior Debt. The Obligations constitute senior debt for purposes
of all subordinated debt facilities, if any.

SECTION 3.18. Principal Places of Business and Subsidiaries. Schedule 3.18 sets
forth the name of, the chief executive office of, the principal place of
business of, the ownership interest of the Company in, the jurisdiction of
organization of, and the type of, each Subsidiary and whether each such
Subsidiary is a Restricted Subsidiary or an Unrestricted Subsidiary, and, if
applicable, a U.S. Subsidiary Guarantor or a Canadian Subsidiary Guarantor, in
each case as of the Effective Date, and the chief executive office and principal
place of business of the Company as of the Effective Date.

SECTION 3.19. Insurance. The properties of the Company and the Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Company, in such amounts (after giving effect to
any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Restricted Subsidiary operates.

SECTION 3.20. Security Interest in Collateral. During the Collateral Period
and/or during the JV Pledge Period, as applicable, the provisions of this
Agreement and the other Loan Documents create legal and valid perfected Liens on
all the Collateral and/or the JV Pledged Equity, as applicable, in favor of the
Collateral Agent, for the benefit of the Secured Parties, and such Liens
constitute perfected and continuing Liens on the Collateral and/or the JV
Pledged Equity, as applicable, securing the Obligations described in the
relevant Collateral Documents, enforceable against the applicable Loan Party,
and having priority over all other Liens on the Collateral except in the case of
(a) Liens described in clauses (b) through (f) of Section 6.02 and (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Collateral Agent has not obtained or does not maintain
possession of such Collateral or JV Pledged Equity.

 

71



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit E.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Proskauer Rose LLP, special U.S. counsel for the Loan Parties,
substantially in the form of Exhibit B-1 and (ii) Stewart McKelvey Stirling
Scales, special Canadian counsel to the Loan Parties, substantially in the form
of Exhibit B-2, in each case covering such other matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request. The Borrowers hereby requests such counsels to deliver
such opinions.

(c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Company for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available and (iii) a budget in
respect of the Company’s 2012 fiscal year in form and substance reasonably
satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received such documents and certificates
further described in the list of closing documents attached as Exhibit E.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(f) The Administrative Agent shall have received evidence satisfactory to it
that the commitments under the Existing Credit Agreements shall have been
terminated and cancelled and all indebtedness thereunder shall have been fully
repaid (except to the extent being so repaid with the initial Revolving Loans)
and any and all liens thereunder shall have been terminated.

(g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary in
connection with the Transactions and the continuing operations of the Company
and its Subsidiaries have been obtained and are in full force and effect.

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder; provided that legal fees payable
on the Effective Date shall be limited to one primary counsel and one local
counsel in each applicable jurisdiction, in each case for the Administrative
Agent.

 

72



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
shall be true and correct in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Designation of Canadian Subsidiary Borrower. The designation of a
Canadian Subsidiary Borrower pursuant to Section 2.24 is subject to the
condition precedent that the Company or such proposed Canadian Subsidiary
Borrower shall have furnished or caused to be furnished to the Administrative
Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Canadian Borrowing Subsidiary Agreement and any other Loan
Documents to which such Subsidiary is becoming a party and such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Canadian Borrowing Subsidiary Agreement and the other
Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

 

73



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
deliver to the Administrative Agent:

(a) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Company, a copy of the annual audited report for such
fiscal year for the Company and its Subsidiaries, containing a consolidated
balance sheet of the Company and its Subsidiaries as of the end of such fiscal
year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Company and its
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and in
the case of such consolidated financial statements, reported on by independent
public accountants of nationally recognized standing (without a “going concern”
or like qualification or exception, and without any qualification or exception
as to scope of audit) to the effect that such financial statements present
fairly in all material respects the financial condition and the results of
operations of the Company and its Subsidiaries for such fiscal year on a
consolidated basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

(b) as soon as available and in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Company, an unaudited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Company’s previous fiscal
year, all certified by the chief financial officer or treasurer of the Company
as presenting fairly in all material respects the financial condition and
results of operations of the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes;

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, (i) a certificate of a Responsible Officer,
(A) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Company has taken or
proposes to take with respect thereto, (B) stating whether any change in GAAP or
the application thereof has occurred since the date of the Company’s audited
financial statements referred to in Section 3.04 and, if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (C) listing each Subsidiary which has changed
status from or to a Restricted Subsidiary, Unrestricted Subsidiary or Subsidiary
Guarantor and identifying such Subsidiary as such as of the date of such
certificate, and (ii) a certificate of a Responsible Officer in the form of
Exhibit G (the “Compliance Certificate”) setting forth in reasonable detail
calculations demonstrating compliance with Section 6.16;

(d) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of each MJV, a copy of the annual audited report for such
fiscal year for such MJV, containing

 

74



--------------------------------------------------------------------------------

a combined or consolidated balance sheet of such MJV as of the end of such
fiscal year and the related combined or consolidated statements of income,
stockholders’ or partners’ equity and cash flows (together with all footnotes
thereto) of such MJV for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and reported on by independent public accountants of nationally
recognized standing (without a “going concern” or like qualification or
exception, and without any qualification or exception as to scope of audit) to
the effect that such financial statements present fairly in all material
respects the financial condition and the results of operations of such MJV for
such fiscal year on a combined or consolidated basis in accordance with GAAP and
that the examination by such accountants in connection with such combined or
consolidated financial statements has been made in accordance with generally
accepted auditing standards; provided that the financial statements required
under this clause (d) for each MJV shall be in a format substantially similar to
the financial statements being provided by the Company to its applicable joint
venture partner with respect to such MJV;

(e) as soon as available and in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of each
MJV, an unaudited combined or consolidated balance sheet of such MJV as of the
end of such fiscal quarter and the related unaudited combined or consolidated
statements of income and cash flows of such MJV for such fiscal quarter and the
then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of such MJV’s previous fiscal year, all certified by the chief financial
officer or treasurer of such MJV as presenting fairly in all material respects
the financial condition and results of operations of such MJV on a combined or
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the financial statements
required under this clause (d) for each MJV shall be in a format substantially
similar to the financial statements being provided by the Company to its
applicable joint venture partner with respect to such MJV;

(f) during the Collateral Period: as soon as available but in any event within
30 days of the end of each calendar month, and at such other times as may be
requested by the Administrative Agent, as of the period then ended, a U.S.
Borrowing Base Certificate and a Canadian Borrowing Base Certificate and
supporting information in connection therewith, together with any additional
reports with respect to the U.S. Borrowing Base and the Canadian Borrowing Base
as the Administrative Agent may reasonably request;

(g) promptly following any request therefor, copies of all periodic and other
reports, proxy statements and other materials filed with the SEC, or any
Governmental Authority succeeding to any or all functions of the SEC, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; and

(h) promptly following any request therefor, such other information regarding
the results of operations, business affairs, Eligible U.S. Accounts, Eligible
U.S. Inventory, Eligible Canadian Accounts, Eligible Canadian Inventory and
financial condition of the Company, any Canadian Borrower or any Restricted
Subsidiary as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.02(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at www.watsco.com; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the

 

75



--------------------------------------------------------------------------------

Company shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall notify the Administrative Agent
and each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Company shall be required to provide
paper copies of the Compliance Certificates required by Section 5.01(c) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Company, affecting the Company or any Restricted Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any event or any other development by which the Company or
any of the Restricted Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses (i) through (iv), which individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect;

(d) the occurrence of any ERISA Event that alone or Canadian Pension Plan
Termination Event, or together with any other ERISA Events and Canadian Pension
Plan Termination Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(e) any change in the fiscal year of the Company or any Restricted Subsidiary,
except to change the fiscal year of a Restricted Subsidiary to conform its
fiscal year to that of the Company; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of the Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related thereto; provided, that
nothing in this Section 5.03 shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or any Acquisition
permitted under Section 6.04.

 

76



--------------------------------------------------------------------------------

SECTION 5.04. Compliance with Laws, Etc.. The Company will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its properties, except
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Payment of Obligations. The Company will, and will cause each of
the Restricted Subsidiaries to, pay and discharge at or before maturity, all of
its obligations and liabilities (including without limitation all tax
liabilities and claims that could result in a statutory Lien) before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.06. Books and Records. The Company will, and will cause each of the
Restricted Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Company in conformity with GAAP.

SECTION 5.07. Visitation, Inspection, Etc.. The Company will, and will cause
each of the Restricted Subsidiaries to, permit any representative of the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior notice to the Company; provided that, so long as no Event
of Default has occurred and is continuing, the Company shall not be required to
reimburse the Administrative Agent or any Lender under this Section for visits,
inspections or examinations by representatives of the Administrative Agent or
such Lender more frequently than once every twelve month period.

SECTION 5.08. Maintenance of Properties, Insurance. The Company will, and will
cause each of the Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear except where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect and (b) maintain with financially sound and reputable insurance
companies, (i) insurance with respect to its properties and business, and the
properties and business of the Restricted Subsidiaries, in amounts and against
loss or damage of the kinds customarily insured against by companies in the same
or similar businesses operating in the same or similar locations, in each
instance, reasonably acceptable to the Administrative Agent and (ii) during the
Collateral Period, all insurance required pursuant to the Collateral Documents.
During a Collateral Period, the Company shall deliver to the Administrative
Agent endorsements (x) to all “All Risk” physical damage insurance policies on
all of the Loan Parties’ tangible personal property and assets insurance
policies naming the Administrative Agent as lender loss payee, and (y) to all
general liability and other liability policies naming the Administrative Agent
an additional insured. In the event the Company or any of the Restricted
Subsidiaries at any time or times hereafter shall fail to obtain or maintain any
of the policies or insurance required herein or to pay any premium in whole or
in part relating thereto during the Collateral Period, then the Administrative
Agent, without waiving or releasing any obligations or resulting Default
hereunder, may at any time or times

 

77



--------------------------------------------------------------------------------

thereafter (but shall be under no obligation to do so) obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable. All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement. During the Collateral Period, the Company
will furnish to the Administrative Agent and the Lenders prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding.

SECTION 5.09. Use of Proceeds and Letters of Credit. The Borrowers will use the
proceeds of all Loans to refinance existing Indebtedness on the Effective Date,
Acquisitions (including (i) the acquisition by Carrier Enterprise Canada, L.P.
of the distribution assets of UTC Canada Corporation and (ii) the acquisition of
the remaining Equity Interests of Carrier Enterprise, LLC to the extent such
Equity Interests are not owned by the Company as of the Effective Date) and for
other general corporate and working capital purposes of the Borrowers and their
respective Restricted Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the Board, including Regulations T, U or X. All Letters of
Credit will be used for general corporate purposes.

SECTION 5.10. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Collateral Agent) after any Person
becomes a Subsidiary or any Restricted Subsidiary qualifies independently as, or
is designated by the Company or the Collateral Agent as, a Subsidiary Guarantor
pursuant to the definition of “Material Subsidiary”, the Company shall provide
the Collateral Agent with written notice thereof and shall cause each such
Subsidiary which also qualifies as a Material Subsidiary to deliver to the
Administrative Agent a joinder to the Subsidiary Guaranty and, during the
Collateral Period, deliver to the Collateral Agent the U.S. Security Agreement
or the Canadian Security Agreement, as applicable (in each case, in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, such Subsidiary Guaranty and the U.S. Security
Agreement or the Canadian Security Agreement, as applicable, to be accompanied
by appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the applicable Agent
and its counsel; provided that this clause (a) shall not apply to any Subsidiary
to the extent such Subsidiary is excluded from the definition of “U.S.
Subsidiary Guarantor” or “Canadian Subsidiary Guarantor”.

(b) Upon the occurrence of the Collateral Date, and at all other times during
the Collateral Period, the Company will cause, and will cause each other Loan
Party to cause, all of its owned property (whether real, personal, tangible,
intangible, or mixed but excluding Excluded Assets) to be subject at all times
to first priority, perfected Liens in favor of the Collateral Agent for the
benefit of the Secured Parties to secure the Obligations in accordance with the
terms and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.02. During the Collateral Period, and without limiting
the generality of the foregoing, the Company (i) will cause the Applicable
Pledge Percentage of the issued and outstanding Equity Interests of each Pledge
Subsidiary directly owned by the Company or any other Loan Party to be subject
at all times to a first priority, perfected Lien in favor of the Collateral
Agent to secure the Obligations in accordance with the terms and conditions of
the Collateral Documents or such other pledge and security documents as the
Collateral Agent shall reasonably request, subject in any case to Liens
permitted by clauses (b) through (f) of Section 6.02 and (ii) will, and will
cause each Loan Party to, deliver Mortgages and Mortgage Instruments with
respect to real property owned by the such Loan Party (other than Excluded
Assets) to the extent, and within such time period as is, reasonably required by
the Collateral Agent.

 

78



--------------------------------------------------------------------------------

(c) During the Collateral Period, and without limiting the foregoing, the
Company will, and will cause each Loan Party to, execute and deliver, or cause
to be executed and delivered, to the Collateral Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Collateral Agent may, from time to time during the
Collateral Period, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Company.

(d) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by a Loan Party after the Effective Date
and during the Collateral Period (other than assets constituting Collateral
under the U.S. Security Agreement or the Canadian Security Agreement, as
applicable. that become subject to the Lien under the U.S. Security Agreement or
the Canadian Security Agreement, as the case may be, upon acquisition thereof),
the Company will notify the Collateral Agent thereof, and, if requested by the
Collateral Agent, the Company will cause such assets to be subjected to a Lien
securing the Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Collateral Agent shall reasonably request and will take, and cause the other
Loan Parties to take, such actions as shall be necessary or reasonably requested
by the Collateral Agent to grant and perfect such Liens, including actions
described in paragraph (b) of this Section, all at the expense of the Company.

(e) Upon the occurrence of the Collateral Release Date (if any), and so long as
no Default or Event of Default is then continuing, any Liens granted to the
Collateral Agent pursuant to the requirements of this Section 5.10 that remain
in effect at such time shall be promptly released by the Collateral Agent upon
receipt by the Collateral Agent of written notice from the Company (and the
Collateral Agent agrees to execute and deliver any documents or instruments
reasonably requested by the Company and in form and substance reasonably
satisfactory to the Collateral Agent to evidence the release of all Collateral,
all at the expense of the Company).

(f) Notwithstanding the foregoing or Section 5.11 below, Liens granted by the
Canadian Borrowers and Affected Foreign Subsidiaries shall only secure the
Obligations of the Canadian Loan Parties.

SECTION 5.11. JV Pledges.

(a) Upon the occurrence of a JV Pledge Trigger Date, and at all other times
during a JV Pledge Period, the Company will cause 100% (or, if such pledge would
give rise to an adverse tax consequence, such lower percentage of Equity
Interests that would be the highest percentage that would not give rise to an
adverse tax consequence) of the issued and outstanding Equity Interests owned by
the Company or a Subsidiary that is not a Joint Venture in each Joint Venture to
be subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent to secure the Obligations in accordance with the terms and
conditions of the Pledge Agreements, subject in any case to Liens permitted by
clauses (b) through (f) of Section 6.02, such Pledge Agreements to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions in form and substance reasonably satisfactory to the
Collateral Agent and its counsel. Notwithstanding the foregoing, no such Pledge
Agreement in respect of the Equity Interests of a Joint Venture shall be
required hereunder to the extent (x) the Collateral Agent or its counsel
determines that such pledge would not provide material credit

 

79



--------------------------------------------------------------------------------

support for the benefit of the Secured Parties pursuant to legally valid,
binding and enforceable Pledge Agreements or (y) such pledge conflicts (or would
create a right of termination under) the terms of it’s organizational, joint
venture or other governing documents or conflicts with applicable law, rule or
regulation.

(b) During a JV Pledge Period, and without limiting the foregoing, the Company
will execute and deliver, or cause to be executed and delivered, to the
Collateral Agent such documents, agreements and instruments, and will take or
cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 4.01, as applicable), which may be required by law
or which the Collateral Agent may, from time to time during a JV Pledge Period,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Pledge Agreements, all at the expense
of the Company.

(c) Upon the occurrence of a JV Pledge Release Date, (i) any Liens granted to
the Collateral Agent pursuant to the foregoing requirements of the preceding
clauses of this Section 5.11 (such clauses, collectively, the “JV Pledge
Requirements”) which remain in effect at such time shall be promptly released by
the Collateral Agent upon receipt by the Collateral Agent of written notice from
the Company (and the Collateral Agent agrees to execute and deliver any
documents or instruments reasonably requested by the Company and in form and
substance reasonably satisfactory to the Collateral Agent to evidence the
release of all JV Pledged Equity, all at the expense of the Company) and
(ii) the JV Pledge Requirements shall be suspended and of no effect unless and
until a subsequent JV Pledge Trigger Date occurs following the occurrence of
such JV Pledge Release Date, at which time the JV Pledge Requirements shall
again become fully effective and binding upon the Company in all respects, and
the Company hereby acknowledges and agrees that it will re-grant the security
interests in the JV Pledged Equity pursuant to comparable Pledge Agreements
within 30 days of such JV Pledge Trigger Date (or such later date as may be
agreed upon by the Collateral Agent), all in accordance with the JV Pledge
Requirements.

SECTION 5.12. Environmental Laws.

(a) The Company shall, and shall cause each of the Restricted Subsidiaries to,
conduct its operations and keep and maintain its property in compliance in all
material respects with all Environmental Laws, except to the extent that the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

(b) Upon written request of the Administrative Agent, the Company shall submit
and cause each of the Restricted Subsidiaries to submit, to the Administrative
Agent, at the Company’s sole cost and expense and at reasonable intervals, a
report providing an update of the status any environmental, health or safety
compliance obligation, remedial obligation or liability, that could,
individually or in the aggregate, result in a Material Adverse Effect.

SECTION 5.13. Appraisals. At any time during the Collateral Period that the
Administrative Agent reasonably requests, the Loan Parties will provide the
Administrative Agent with appraisals or updates thereof of their Inventory,
Equipment and real property from an appraiser selected and engaged by the
Administrative Agent using Permitted Discretion, and prepared on a basis
reasonably satisfactory to the Administrative Agent, such appraisals and updates
to include, without limitation, information required by applicable law and
regulations; provided, however, that each such appraisal shall be at the sole
expense of the Loan Parties and, so long as no Event of Default has occurred and
is then continuing, no more than one such appraisal shall be required in any 12
month period.

 

80



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth on Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;

(c) Indebtedness of the Company or any Canadian Borrower owing to any Subsidiary
and of any Subsidiary owing to the Company or any Canadian Borrower or any other
Subsidiary Guarantor;

(d) Private Placement Debt or other Indebtedness incurred after the date hereof
in an aggregate principal amount not to exceed $200,000,000 at any time
outstanding; provided, however, that no Indebtedness may be incurred under this
clause (d) if any negative covenants applicable to such Indebtedness are in
conflict with or more restrictive than those contained herein;

(e) Indebtedness in respect of obligations under Hedging Agreements permitted by
Section 6.10;

(f) Indebtedness of the Company or any Restricted Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided, that (i) the principal amount of Indebtedness permitted by
this clause (f) shall not exceed $20,000,000 in the aggregate at any time
outstanding and (ii) such Indebtedness is incurred prior to or within ninety
(90) days after such acquisition or the completion of such construction or
improvement;

(g) unsecured Subordinated Indebtedness; provided that Indebtedness permitted
pursuant to this clause (g) shall (i) be subject to the limitations set forth in
Sections 6.14 and 6.15, (ii) mature, and shall not require any scheduled
amortization or other schedule payments of principal, prior to the date that is
181 days after the Maturity Date and (iii) be subject to a subordination
agreement acceptable to the Administrative Agent;

(h) Guarantees by the Company of local credit facilities entered into by
Unrestricted Subsidiaries that are Foreign Subsidiaries; and

(i) other Indebtedness in an aggregate amount not to exceed $25,000,000.

 

81



--------------------------------------------------------------------------------

SECTION 6.02. Negative Pledge. The Company will not, and will not permit any of
the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired, except:

(a) Liens, if any, created in favor of the Collateral Agent for the benefit of
the Lenders and, to the extent the Intercreditor Agreement has been entered
into, for the benefit of the Private Placement Debt Holders, in each case
pursuant to the Loan Documents;

(b) Permitted Encumbrances;

(c) any Liens on any property or asset of the Company or any such Restricted
Subsidiary existing on the Effective Date set forth on Schedule 6.02; provided,
that such Lien shall not apply to any other property or asset of the Company or
any such Restricted Subsidiary;

(d) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Liens secure Indebtedness permitted by clause (f) of Section 6.01,
(ii) such Liens attach to such assets concurrently or within ninety (90) days
after the acquisition, improvement or completion of the construction thereof;
(iii) such Liens do not extend to any other assets; and (iv) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets;

(e) any Lien (i) existing on any asset of any Person at the time such Person
becomes such a Restricted Subsidiary of the Company, (ii) existing on any asset
of any Person at the time such Person is merged with or into the Company or any
such Restricted Subsidiary of the Company or (iii) existing on any asset prior
to the acquisition thereof by the Company or any such Restricted Subsidiary of
the Company; provided, that any such Lien was not created in the contemplation
of any of the foregoing and any such Lien secures only those obligations which
it secures on the date that such Person becomes such a Restricted Subsidiary or
the date of such merger or the date of such acquisition;

(f) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (e) of this Section 6.02; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;

(g) Liens on the assets of Subsidiaries of the Company in favor of the Company
or any Canadian Borrower, as the case may be, securing Indebtedness permitted
under Section 6.01(c); and

(h) other Liens on the property or assets of the Company or such Restricted
Subsidiary; provided, that (i) the principal amount of the Indebtedness secured
by such Liens shall not exceed $25,000,000 in the aggregate at any time
outstanding and (ii) no such Liens shall apply to any Accounts or Inventory of
the Company and the Restricted Subsidiaries.

For purposes of this Section, the entry by the Company or any such Restricted
Subsidiary into a true lease or true bailment arrangement which contains a
provision purporting to grant a lien in the event that such arrangement is
determined not to constitute a true lease or true bailment and the filing of a
precautionary UCC or PPSA financing statement in connection therewith shall not
constitute the creation, incurrence, assumption or sufferance of a Lien unless,
under applicable law, such arrangement is determined not to constitute a true
lease or true bailment arrangement and a security interest or other interest in
or lien on property or assets of the Company or any such Restricted Subsidiary
has in fact been granted or deemed

 

82



--------------------------------------------------------------------------------

to have been granted. For greater certainty, any reference herein or in any
other Loan Document to any Lien permitted to exist in respect of the property or
assets of any Canadian Loan Party is not intended to subordinate or postpone,
and shall not be interpreted as subordinating or postponing, or as any agreement
to subordinate or postpone, any Lien created by any of the Collateral Documents
to any such Lien permitted hereby or thereby.

SECTION 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Restricted Subsidiary to, merge into or consolidate or amalgamate into any
other Person, or permit any other Person to merge into or consolidate or
amalgamate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any such Restricted Subsidiary (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (i) the
Company or any such Restricted Subsidiary may merge or amalgamate with a Person
if the Company (or such Restricted Subsidiary if the Company is not a party to
such merger) is the surviving Person (provided that in the case of an
Acquisition permitted by Section 6.04 by a Subsidiary Guarantor, the acquired
company may be the surviving Person so long as such acquired company becomes a
Subsidiary Guarantor as required by Section 5.10(a)), (ii) any such Restricted
Subsidiary may merge or amalgamate into another Restricted Subsidiary; provided,
that (A) if any party to such merger or amalgamation is a Canadian Borrower or a
Subsidiary Guarantor, such Canadian Borrower or such Subsidiary Guarantor (as
applicable) shall be the surviving Person (and if the non-surviving Restricted
Subsidiary was also a Subsidiary Guarantor, the Administrative Agent, upon such
event and at the request and expense of the Company and/or the applicable
Canadian Borrower or the surviving Subsidiary Guarantor, will execute such
documents as shall be acceptable to the Administrative Agent and its counsel
releasing the non-surviving Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty) or (B) if any party to such merger or amalgamation is not a
Subsidiary Guarantor, the surviving Person shall execute and deliver to the
Administrative Agent an agreement guaranteeing payment of the Obligations in
form and substance satisfactory to the Administrative Agent and the Required
Lenders to the extent required under Section 5.10(a), (iii) any such Restricted
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Company, a Canadian Borrower or to a
Subsidiary Guarantor, and (iv) any such Restricted Subsidiary (other than a
Canadian Borrower or a Subsidiary Guarantor) may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders; provided, that any such merger or amalgamation involving a Person that
is not a Wholly-Owned Subsidiary that is a Restricted Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.

(b) The Company will not, and will not permit any of the Restricted Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Company and the Restricted Subsidiaries on the date hereof
and businesses reasonably related thereto; provided that nothing in this clause
(b) shall prohibit any merger, consolidation, liquidation or dissolution
otherwise permitted under this Section 6.03 or any Acquisition permitted under
Section 6.04.

SECTION 6.04. Investments, Loans, Etc. The Company will not, and will not permit
any of the Restricted Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a Wholly-Owned Subsidiary
that is a Restricted Subsidiary prior to such merger), any common stock,
evidence of indebtedness or other securities (including any option, warrant, or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, except:

 

83



--------------------------------------------------------------------------------

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 6.04 (including Investments in such Restricted
Subsidiaries and in Unrestricted Subsidiaries);

(b) Permitted Investments;

(c) Guarantees constituting Indebtedness permitted by Section 6.01;

(d) Investments in Subsidiary Guarantors (and, to the extent such Investments
constitute Indebtedness permitted under Section 6.01(c), in other Subsidiaries)
and in repurchases of the capital stock of the Company to the extent otherwise
permitted hereunder;

(e) Loans or advances to employees, officers or directors of the Company or any
Subsidiary Guarantor in the ordinary course of business for travel, relocation
and related expenses;

(f) Hedging Agreements permitted by Section 6.10;

(g) any Acquisition; provided, that: (i) the Person to be (or whose assets are
to be) so purchased or acquired does not oppose such Acquisition, (ii) the line
or lines of business of the Person to be (or whose assets are to be) so
purchased or acquired are substantially the same as the Material Subsidiaries
and their lines of business, (iii) prior to and immediately after giving effect
to such Acquisition, no Default or Event of Default shall have occurred and be
continuing, (iv) if the costs of such Acquisition exceed $75,000,000, the
Company shall have furnished to the Administrative Agent pro forma historical
financial statements as of the end of the most recently completed fiscal period
of the Company (whether quarterly or year end) giving effect to such Acquisition
and assuming that any Indebtedness incurred to effect such Acquisition shall be
deemed to have been outstanding during the four full consecutive fiscal quarter
period of the Company preceding such Acquisition and to have borne a rate of
interest during such period equal to that rate in existence at the date of
determination, together with a certificate of a Responsible Officer, in the form
of Exhibit G, prepared on a historical pro forma basis giving effect to such
Acquisition as of the most recent fiscal quarter of the Company then ended,
which certificate shall demonstrate that no Default or Event of Default would
exist immediately after giving effect thereto, and (v) the Person acquired shall
be a Subsidiary, or be merged into or with the Company or one of its
Subsidiaries, immediately upon consummation of the Acquisition (or if assets are
being purchased or acquired, the acquirer shall be the Company or one of its
Subsidiaries);

(h) Investments of any Person acquired in an Acquisition permitted under
Section 6.04(g); and

(i) any other Investment (including an Acquisition permitted by Section 6.04(g))
so long as (i) both before and after giving effect to such Investment no Default
shall have occurred or be continuing and (ii) after giving pro forma effect to
such Investment, the Company’s Total Leverage Ratio is less than or equal to
3.00 to 1.00; provided that, if the Total Leverage Ratio at such time is greater
than 3.00 to 1.00, the Company or any Restricted Subsidiary may make Investments
funded solely from the proceeds of issuances of Equity Interests after the
Effective Date so long as such Investments are funded from such proceeds within
six (6) months from the date of such issuance.

 

84



--------------------------------------------------------------------------------

SECTION 6.05. Restricted Payments. The Company will not, and will not permit the
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Obligations of the Company
or any options, warrants, or other rights to purchase such common stock or such
Indebtedness, whether now or hereafter outstanding (each, a “Restricted
Payment”), except:

(a) the Company and such Restricted Subsidiaries may make Restricted Payments,
if (i) both before and after giving effect to such Restricted Payment no Default
shall have occurred or be continuing and (ii) after giving pro forma effect to
such Restricted Payment, the Company’s Total Leverage Ratio is less than or
equal to 3.00 to 1.00;

(b) if after giving pro forma effect to a Restricted Payment, the Company’s
Leverage Ratio is greater than to 3.00 to 1.00, the Company and such Restricted
Subsidiaries may make the following Restricted Payments: (1) dividends payable
by the Company solely in shares of any class of its common stock, (2) Restricted
Payments made by any such Restricted Subsidiary to the Company or to another
Restricted Subsidiary Loan Party, (3) dividends paid by any such Restricted
Subsidiary to Company or to another such Restricted Subsidiary that is its
direct parent and (4) cash dividends paid on, and cash redemptions of, the
common stock of the Company provided, that (i) no Default or Event of Default
has occurred and is continuing at the time such dividend is paid or redemption
is made, and (ii) the aggregate amount of all such Restricted Payments does not
exceed the sum of (A) $100,000,000 during the term of this Agreement plus
(B) fifty percent (50%) of Consolidated Net Income (if greater than $0) earned
year to date as of the most recently ended fiscal quarter, and further,
provided, if such Restricted Payments in any fiscal year are less than hereby
permitted for such fiscal year, the excess permitted amount for such fiscal year
may be carried forward to any succeeding fiscal period;

(c) each such Restricted Subsidiary may make Restricted Payments to the Company,
the Subsidiary Guarantors and any other Person that owns an equity interest in
such Restricted Subsidiary, ratably according to their respective holdings of
the type of equity interest in respect of which such Restricted Payment is being
made; and

(d) the Company may, in its sole discretion, pay the Special Dividend so long as
at the time of paying the Special Dividend the Company demonstrates to the
reasonable satisfaction of the Administrative Agent that prior to, and
immediately after giving effect (including effect on a pro forma basis) to, the
payment of the Special Dividend (i) the aggregate amount of the Available
Revolving Commitments of the Lenders at such time is equal to or greater than an
amount equal to 15% of the Revolving Credit Availability at such time and, if
the Company were to borrow an amount equal to 15% of the Aggregate Commitment at
such time, the Total Leverage Ratio (giving pro forma effect to such theoretical
borrowing) would be equal to or less than 4.00 to 1.00 and (ii) no Default shall
have occurred or be continuing.

SECTION 6.06. Sale of Assets. The Company will not, and will not permit any of
the Restricted Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any such Restricted Subsidiary, issue
or sell any shares of such Restricted Subsidiary’s common stock to any Person
other than the Company, a Canadian Borrower or a Subsidiary Guarantor (or to
qualify directors if required by applicable law), except:

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for the principal business operations
disposed of in the ordinary course of business;

 

85



--------------------------------------------------------------------------------

(b) the sale of inventory and Permitted Investments in the ordinary course of
business;

(c) the sale, without recourse, other than for misrepresentation, by any such
Restricted Subsidiary of the Company of accounts receivable having a value, net
of all allowances and discounts, not to exceed during any fiscal year of the
Company an aggregate Dollar value of $25,000,000 for all such sales, which
receivables shall be payable by Persons who are not United States citizens or
organized and existing under the laws of the United States or a state or
territory thereof; and

(d) the sale or other disposition of such other assets in an aggregate amount
not to exceed an amount which is equal to 10% of Consolidated Total Assets
(determined by reference to the Company’s financial statements most recently
delivered pursuant to Sections 5.01(a) or 5.01(b) or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to such
Sections, the most recent financial statements referred to in Sections 3.04(a)
or 3.04(b)) in any fiscal year of the Company (provided that no such sale or
disposition may be made after the occurrence or during the continuance of any
event or condition which would, or would with the giving of notice or the lapse
of time or both, constitute an Event of Default).

SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of the Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and Subsidiary Guarantors not
involving any other Affiliates, and (c) any Restricted Payment permitted by
Section 6.05.

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Company or any Restricted Subsidiary to create,
incur or permit any Lien upon any of its assets or properties, whether now owned
or hereafter acquired, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to its common stock, to make or
repay loans or advances to the Company or any other Restricted Subsidiary, to
Guarantee Indebtedness of the Company or any other Restricted Subsidiary or to
transfer any of its property or assets to the Company or any Restricted
Subsidiary of the Company; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed (A) by law, (B) by the organizational
documents of MJVs to the extent such restrictions only apply to actions by, the
assets of, or Equity Interests in, MJVs, (C) by this Agreement or any other Loan
Document, (D) by the documents governing the Private Placement Debt, (E) by
documents listed on Schedule 6.08 hereto or (F) by any documents creating a
Permitted Encumbrance, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is sold and such sale is
permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Indebtedness, and (iv) clause (a) shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.

SECTION 6.09. Sale and Leaseback Transactions. The Company will not, and will
not permit any of the Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for the sale and leaseback of properties in an
aggregate amount not to exceed $30,000,000 in any fiscal year of the Company.

 

86



--------------------------------------------------------------------------------

SECTION 6.10. Hedging Agreements. The Company will not, and will not permit any
of the Restricted Subsidiaries to, enter into any Hedging Agreement, other than
Hedging Agreements which are non-speculative in purpose and nature and are
entered into in the ordinary course of business to hedge or mitigate risks to
which the Company or any such Restricted Subsidiary is exposed in the conduct of
its business or the management of its liabilities. Solely for the avoidance of
doubt, the Company acknowledges that a Hedging Agreement entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Agreement under which the Company or any of such Restricted
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or
(ii) as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Agreement entered into in the ordinary course of
business to hedge or mitigate risks.

SECTION 6.11. Amendment to Material Documents. The Company will not, and will
not permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under (a) its certificate of incorporation, bylaws or other
organizational documents (including but not limited to the JV Operating
Agreement) in a manner that in the aggregate are materially adverse to the
interests of the Lenders in their capacities as lenders, or (b) any Material
Agreement in a manner that results in, or could reasonably be expected to result
in, a Material Adverse Effect.

SECTION 6.12. Accounting Changes. (a) The Company will not, and will not permit
any Restricted Subsidiary to, make any significant change in accounting
treatment or reporting practices, except as required or, with the approval of
the Required Lenders, as permitted, by GAAP.

(b) The Company will not, and will not permit any Restricted Subsidiary to,
change the fiscal year of the Company or any Restricted Subsidiary, except to
change the fiscal year of a Restricted Subsidiary to conform its fiscal year to
that of the Company.

SECTION 6.13. Use of Proceeds. The Company will not, and will not permit any
Subsidiary to, use the proceeds of any credit extension hereunder, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

SECTION 6.14. Prepayments. The Company will not, and will not permit any
Restricted Subsidiary to make any prepayment, redemption, defeasance, purchase,
acquisition or other payment in violation of any subordination terms of any
Indebtedness which is subject to an intercreditor and/or subordination
agreement, except in connection with payment of the Obligations in accordance
with the Loan Documents.

SECTION 6.15. Amendments to Material Indebtedness Agreements. The Company will
not, and will not permit any Restricted Subsidiary to enter into or suffer to
exist any amendment or modification (a) to the amortization schedule or
prepayment provisions (excluding the waiver of any prepayment premium or
penalty) of any Subordinated Indebtedness created under the Material
Indebtedness Agreements or (b) to any other terms or conditions contained in
such Material Indebtedness Agreements if such modification (i) would conflict
with or be more restrictive than the terms or provisions of this Agreement in
any material respect, (ii) would provide for collateral security for such
Indebtedness in excess of that provided under such agreements as of the
Effective Date, (iii) would expand any negative pledge provision provided for
therein, or (iv) would alter any provision of the events of default under those
agreements.

 

87



--------------------------------------------------------------------------------

SECTION 6.16. Financial Covenants.

(a) Maximum Total Leverage Ratio. The Company will not permit the ratio (the
“Total Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after March 31, 2012, of (i) (x) Consolidated Total Debt minus
(y) Liquidity to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Company and the Restricted Subsidiaries on a consolidated basis, to be
greater than the Maximum Total Leverage Ratio.

(b) Minimum Interest Coverage Ratio. The Company will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after March 31, 2012, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and the Restricted Subsidiaries on a consolidated
basis, to be less than 3.00 to 1.00.

SECTION 6.17. Designation of Subsidiaries. The board of directors of the Company
may, at any time from and after the Effective Date, designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Company shall be in compliance with the covenants set forth in Section 6.16 on a
pro forma basis and (iii) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated as an Unrestricted
Subsidiary. Notwithstanding the foregoing, no Canadian Borrower nor any of its
subsidiaries shall be permitted to be an Unrestricted Subsidiary.

SECTION 6.18. Canadian Pension Plan Compliance. The Company will not, and will
not permit any Restricted Subsidiary to, (a) sponsor, administer, maintain,
contribute to, participate in or assume or incur any liability in respect of,
any Defined Benefit Plan, or (b) acquire an interest in any Person if such
Person sponsors, administers, maintains, contributes to, participates in or has
any liability in respect of, any Defined Benefit Plan, except, with respect to
clauses (a) and (b), Defined Benefit Plans that do not, in the aggregate, have a
solvency deficit in excess of $5,000,000 at any time.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Article VII)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; or

 

88



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Restricted Subsidiary in or in connection with this Agreement or
any other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or

(d) any Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.01(a), (b), (c), (d), and (e), 5.02, 5.03 (with respect
to any Borrower’s legal existence), 5.07, 5.09, 5.10, 5.11, 5.12, in Article VI
or in Article X; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above), and such failure shall remain unremedied for thirty
(30) days after the earlier of (i) any Responsible Officer of the Company
becomes aware of such failure, or (ii) notice thereof shall have been given to
the Company by the Administrative Agent or any Lender;

(f) [intentionally omitted]; or

(g) the Company or any Restricted Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or any offer to prepay,
redeem, purchase or defease such Indebtedness shall be required to be made, in
each case prior to the stated maturity thereof; or

(h) the Company or any Restricted Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state, provincial or other foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Article VII, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Company or any such Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Restricted Subsidiary or its debts, or any
substantial part of its assets, under any federal, state, provincial or other
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Company or any Restricted Subsidiary or for a
substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of sixty (60) days or an order or
decree approving or ordering any of the foregoing shall be entered; or

 

89



--------------------------------------------------------------------------------

(j) [intentionally omitted]; or

(k) an ERISA Event shall have occurred that when taken together with other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect; or

(l) any judgment or order for the payment of money where the amount not covered
by insurance exceeds $35,000,000 individually or in the aggregate shall be
rendered against the Company or any Restricted Subsidiary, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(m) any non-monetary judgment or order shall be rendered against the Company or
any Restricted Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(n) a Change in Control shall occur or exist; or

(o) the guaranty provision of the Subsidiary Guaranty shall for any reason cease
to be valid and binding on, or enforceable against, any Subsidiary Guarantor, or
any Subsidiary Guarantor shall so state in writing, or any Subsidiary Guarantor
shall seek to terminate the Subsidiary Guaranty; or

(p) any provision of any other Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(q) an event of default shall have occurred under any other Loan Document;

(r) at any time during the Collateral Period, any Collateral Document shall for
any reason (other than by reason of the express release thereof pursuant to this
Agreement) fail to create a valid and perfected first priority (subject to Liens
permitted by clauses (b) through (f) of Section 6.02) security interest in any
material portion of the Collateral purported to be covered thereby, except as
permitted by the terms of any Loan Document;

(s) at any time during a JV Pledge Period, any Pledge Agreement shall for any
reason (other than by reason of the express release thereof pursuant to this
Agreement and other than a Pledge Agreement during any JV Pledge Release Period)
fail to create a valid and perfected first priority (subject to Liens permitted
by clauses (b) through (f) of Section 6.02) security interest in any material
portion of the JV Pledged Equity purported to be covered thereby, except as
permitted by the terms of any Loan Document; or

(t) (x) a Canadian Pension Plan Termination Event shall have occurred that when
taken together with other Canadian Pension Plan Termination Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect or
(y) Canadian Loan Party or a subsidiary

 

90



--------------------------------------------------------------------------------

of a Canadian Loan Party shall fail to make a required contribution to or
payment under any Canadian Pension Plan when due, which failure when taken
together with other such failures that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, in accordance with the
terms of the Intercreditor Agreement, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
JPMorgan Chase Bank, N.A. as Administrative Agent and Collateral Agent hereunder
and under each other Loan Document, and each of the Lenders and each of the
Issuing Banks authorizes each of the Agents to enter into the Intercreditor
Agreement, on behalf of such Lender and such Issuing Bank (each Lender and each
Issuing Bank hereby agreeing to be bound by the terms of the Intercreditor
Agreement, as if it were a party thereto) and to take such actions on its
behalf, including execution of the other Loan Documents, and on behalf of the
Secured Parties and to exercise such powers as are delegated to the Agents by
the terms hereof and the terms of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that such Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or as otherwise

 

91



--------------------------------------------------------------------------------

set forth in the Intercreditor Agreement, and (c) except as expressly set forth
in the Loan Documents, no Agent shall have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Company
or any of its Subsidiaries that is communicated to or obtained by the bank
serving as either Agent or any of its Affiliates in any capacity. No Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof is given to such Agent by the Company or a Lender,
and neither Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document (other than
the Intercreditor Agreement) or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the JV
Pledged Equity or the existence of the Collateral or the JV Pledged Equity or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agents may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Either Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. The
Agents and any such sub-agent may perform any and all its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

92



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Co-Syndication Agent or Documentation Agent, as
applicable, as it makes with respect to the Agents in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
either Agent) authorized to act for, any other Lender. The Administrative Agent
shall have the exclusive right on behalf of the Lenders to enforce the payment
of the principal of and interest on any Loan after the date such principal or
interest has become due and payable pursuant to the terms of this Agreement.

In its capacity, the Collateral Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender and the Administrative Agent
authorizes the Collateral Agent to enter into each of the Collateral Documents
and the Pledge Agreements to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Secured Party (other
than the Collateral Agent) shall have the right individually to seek to realize
upon the security granted by any Collateral Document or any Pledge Agreement, it
being understood and agreed that such rights and remedies may be exercised
solely by the Collateral Agent for the benefit of the Secured Parties upon the
terms of the Collateral Documents and the Pledge Agreement. In the event that
any Collateral or JV Pledged Equity is hereafter pledged by any Person as
collateral security for the Obligations, the Collateral Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral or such JV Pledged Equity, as the
case may be, in favor of the Collateral Agent on behalf of the Secured Parties.
The Lenders and the Administrative Agent hereby authorize the Collateral Agent,
at its option and in its discretion, to release any Lien granted to or held by
the Collateral Agent upon any Collateral or JV Pledged Equity (i) as described
in Section 9.02(d); (ii) as permitted by, but only in accordance with, the terms
of the applicable Loan Document; or (iii) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder. Upon request by the Collateral Agent at any
time, the Lenders and the Administrative Agent will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
or JV Pledged Equity pursuant hereto. Upon any sale or transfer of assets
constituting Collateral or JV Pledged Equity which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Collateral Agent, the Collateral
Agent shall (and is hereby irrevocably authorized by the Lenders and the
Administrative Agent to) execute such documents as may be necessary to evidence
the release of the Liens granted to the Collateral Agent for the benefit of the
Secured Parties herein or

 

93



--------------------------------------------------------------------------------

pursuant hereto upon the Collateral or JV Pledged Equity, as the case may be,
that was sold or transferred; provided, however, that (i) the Collateral Agent
shall not be required to execute any such document on terms which, in the
Collateral Agent’s opinion, would expose the Collateral Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Company or any Subsidiary in respect of) all interests
retained by the Company or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral or the JV Pledged Equity, as the case may be.

The Company, on its behalf and on behalf of its Subsidiaries, and each Lender
and the Administrative Agent, on its behalf and on the behalf of its affiliated
Secured Parties, hereby irrevocably constitute the Collateral Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Company or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of the Company or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Company or any Subsidiary in connection with this Agreement, and agree that
the Collateral Agent may act as the bondholder and mandatary with respect to any
bond, debenture or similar title of indebtedness that may be issued by the
Company or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Quebec), JPMorgan
Chase Bank, N.A. as Collateral Agent may acquire and be the holder of any bond
issued by the Company or any Subsidiary in connection with this Agreement (i.e.,
the fondé de pouvoir may acquire and hold the first bond issued under any deed
of hypothec by the Company or any Subsidiary).

The Collateral Agent is hereby authorized to execute and deliver any documents
necessary or appropriate to create and perfect the rights of pledge for the
benefit of the Secured Parties including a right of pledge with respect to the
entitlements to profits, the balance left after winding up and the voting rights
of the Company as ultimate parent of any subsidiary of the Company which is
organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Collateral Agent in
respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Collateral Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Collateral Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Company and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Collateral Agent shall (i) hold such parallel debt undertaking
as fiduciary agent (Treuhaender) and (ii) administer and hold as fiduciary agent
(Treuhaender) any pledge created under a German law governed Collateral Document
or Pledge Agreement which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties. Each
Lender

 

94



--------------------------------------------------------------------------------

and the Administrative Agent, on its own behalf and on behalf of its affiliated
Secured Parties, hereby authorizes the Collateral Agent to enter as its agent in
its name and on its behalf into any German law governed Collateral Document or
Pledge Agreement, to accept as its agent in its name and on its behalf any
pledge under such Collateral Document or such Pledge Agreement and to agree to
and execute as agent its in its name and on its behalf any amendments,
supplements and other alterations to any such Collateral Document or Pledge
Agreement and to release any such Collateral Document or any such Pledge
Agreement and any pledge created under any such Collateral Document or such
Pledge Agreement in accordance with the provisions herein and/or the provisions
in any such Collateral Document or such Pledge Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it at Watsco Inc., 2665 South Bayshore Drive, Suite
901, Coconut Grove, Florida 33133, Attention of Ana M. Menendez, Chief Financial
Officer (Telecopy No. (305) 858-4492; Telephone No. (305) 714-4100);

(ii) if to the Administrative Agent or to the Collateral Agent, (A) in the case
of Borrowings denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 S.
Dearborn Street, Chicago, Illinois 60603, Attention of Yvonne E. Dixon (Telecopy
No. (312) 385-7101) and (B) in the case of Borrowings denominated in Foreign
Currencies (other than Canadian Dollars), to J.P. Morgan Europe Limited, 125
London Wall, London EC2Y 5AJ, Attention of The Manager, Loan & Agency Services
(Telecopy No. 44 207 777 2360), and in each case with a copy to JPMorgan Chase
Bank, N.A., 3475 Piedmont Road NE, 18th Floor, Atlanta, Georgia 30305, Attention
of John Horst (Telecopy No. (404) 926-2579);

(iii) if to an Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 S. Dearborn
Street, Chicago, Illinois 60603, Attention of Cassandra Groves (Telecopy No.
(312) 732-2729), or in the case of any other Issuing Bank, to it at the address
and telecopy number specified from time to time by such Issuing Bank to the
Company and the Administrative Agent;

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn Street, Chicago, Illinois 60603, Attention of Yvonne E. Dixon (Telecopy
No. (312) 385-7101); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

95



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Borrower and the Required Lenders or by each Borrower and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) release the Company from its obligations
under Article X or release all or substantially all of the Subsidiary Guarantors
from their obligations under the Subsidiary Guaranty, in each case without the
written consent of each Lender, (vii) except as provided in clause (d) of this
Section or in any Collateral Document or in any Pledge Agreement, release all or
substantially all of the Collateral (to the extent in effect) or the JV Pledged
Equity (to the extent in effect), without the written consent of each Lender or
(viii) increase the advance rates set forth in the definition of Borrowing Base
or add new categories of eligible assets, without the written consent of each
Revolving Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, any Issuing Bank or the Swingline Lender hereunder without the
prior written consent of the Administrative Agent, the Collateral Agent, such
Issuing Bank or the Swingline Lender, as the case may be.

 

96



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and each Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) The Lenders and the Administrative Agent hereby irrevocably authorize the
Collateral Agent, at its option and in its sole discretion, to release any Liens
granted to the Collateral Agent by the Loan Parties on any Collateral or any JV
Pledge Equity (i) upon the termination of all the Commitments, payment and
satisfaction in full in cash of all Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to the Administrative Agent, (ii) constituting property
being sold or disposed of if the Company certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to the
Company or any Subsidiary under a lease which has expired or been terminated in
a transaction permitted under this Agreement, (iv) as required to effect any
sale or other disposition of such Collateral or such JV Pledged Equity in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII, (v) solely in the case of Collateral other than
JV Pledged Equity, upon the occurrence of the Collateral Release Date (if any)
in accordance with the terms and conditions of Section 5.10(e) or (vi) solely in
the case of the JV Pledged Equity, upon the occurrence of a JV Pledge Release
Date (if any) in accordance with the terms and conditions of Section 5.11(c).
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral or the JV Pledged Equity, as applicable. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral so long as the Collateral Period is then in
effect or part of the JV Pledged Equity so long as a JV Pledge Period is then in
effect, as applicable.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

 

97



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Company only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of one
primary counsel and one additional local counsel in each applicable jurisdiction
for the Agents and their Affiliates, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Agents, any Issuing Bank or any Lender,
including the fees, charges and disbursements of one primary counsel and one
additional local counsel in each applicable jurisdiction for the Administrative
Agent and the Issuing Banks and one additional counsel for all of the Lenders
and additional counsel in light of actual or potential conflicts of interest or
the availability of different claims or defenses, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify the Agents, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) a material breach by such
Indemnitee of its express obligations under the Loan Documents pursuant to a
claim initiated by the Company. This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

 

98



--------------------------------------------------------------------------------

(c) To the extent that the Company fails to pay any amount required to be paid
by it to any Agent, any Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
any Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, any
Issuing Bank or the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Company shall not assert, and
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the relevant Issuing Bank that issues any Letter of Credit), except that (i) no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent.

 

99



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and

 

100



--------------------------------------------------------------------------------

Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Company, the Administrative Agent, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender. Each Lender that sells a participation shall, acting

 

101



--------------------------------------------------------------------------------

solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

102



--------------------------------------------------------------------------------

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Canadian Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in any federal or New York State court sitting in New York City.
The Company hereby represents, warrants and confirms that the Company has agreed
to accept such appointment. Said designation and appointment shall be
irrevocable by each such Canadian Borrower until all Loans, all Obligations,
interest thereon and all other amounts payable by such Canadian Borrower
hereunder and under the other Loan Documents shall have been paid in full in
accordance with the provisions hereof and thereof and, in the case of any
Canadian Subsidiary Borrower, such Canadian Subsidiary Borrower shall have been
terminated as a Borrower hereunder pursuant to Section 2.24. Each Canadian
Borrower hereby

 

103



--------------------------------------------------------------------------------

consents to process being served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State court sitting in
New York City by service of process upon the Company as provided in this
Section 9.09(d); provided that, to the extent lawful and possible, notice of
said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Canadian Borrower at its address set forth in Section 9.01
or in the Canadian Borrowing Subsidiary Agreement to which it is a party or to
any other address of which such Canadian Borrower shall have given written
notice to the Administrative Agent (with a copy thereof to the Company). Each
Canadian Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Canadian Borrower in any such suit, action or proceeding and shall, to the
fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to such Canadian Borrower. To the extent any
Canadian Borrower has or hereafter may acquire any immunity from jurisdiction of
any court or from any legal process (whether from service or notice, attachment
prior to judgment, attachment in aid of execution of a judgment, execution or
otherwise), each Canadian Borrower hereby irrevocably waives such immunity in
respect of its obligations under the Loan Documents. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information

 

104



--------------------------------------------------------------------------------

(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Company.
For the purposes of this Section, “Information” means all information received
from the Company relating to the Company or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Company;
provided that, in the case of information received from the Company after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act. Each Borrower acknowledges that,
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and other applicable Canadian anti-money laundering, anti-terrorist
financing, government sanction and “know your client” laws, the Lenders and the
Administrative Agent may be required to obtain, verify and record information
regarding such Borrower, its directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of such Borrower, and the
transactions contemplated hereby.

SECTION 9.14. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Banking Services Obligations,
Hedging Obligations, and other Obligations expressly stated to survive such
payment and termination) shall have been paid in full, the Commitments shall
have been terminated and no Letters of Credit shall be outstanding, the
Subsidiary Guaranty and all obligations (other than those expressly stated to
survive such termination) of each Subsidiary Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Collateral Agent and the Secured Parties, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can

 

105



--------------------------------------------------------------------------------

be perfected only by possession. Should any Lender (other than the Collateral
Agent) obtain possession of any such Collateral or JV Pledged Equity, such
Lender shall notify the Collateral Agent thereof, and, promptly upon the
Collateral Agent’s request therefor shall deliver such Collateral or such JV
Pledged Equity to the Collateral Agent or otherwise deal with such Collateral or
such JV Pledged Equity in accordance with the Collateral Agent’s instructions.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between each Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) each Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for each
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to any Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and their respective Affiliates, and no Lender or any of
its Affiliates has any obligation to disclose any of such interests to any
Borrower or its Affiliates. To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against each of
the Lenders and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

ARTICLE X

Company Guarantee

In order to induce the Lenders to extend credit hereunder, the Company hereby
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the payment when and as due of the Obligations. The Company further
agrees that the due and punctual payment of the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Obligation.

 

106



--------------------------------------------------------------------------------

The Company waives presentment to, demand of payment from and protest to any
obligor of any of the Obligations (an “Obligor”), and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
any Agent, any Issuing Bank, any Lender or any of their applicable Affiliates to
assert any claim or demand or to enforce any right or remedy against any Obligor
under the provisions of this Agreement, any other Loan Document or otherwise;
(b) any extension or renewal of any of the Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations; (e) the failure of any Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Obligor or any
other guarantor of any of the Obligations; (g) the enforceability or validity of
the Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Obligor or any other guarantor of
any of the Obligations, for any reason related to this Agreement, any Swap
Agreement, any Banking Services Agreement, any other Loan Document, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by any Obligor or any other guarantor of the
Obligations, of any of the Obligations or otherwise affecting any term of any of
the Obligations; or (h) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of any Obligor
or otherwise operate as a discharge of a guarantor as a matter of law or equity
or which would impair or eliminate any right of any Obligor to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Agent, any Issuing Bank, any Lender or any of
their applicable Affiliates to any balance of any deposit account or credit on
the books of any Agent, any Issuing Bank, any Lender or any of their applicable
Affiliates in favor of any Obligor or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Agent, any Issuing Bank, any Lender or any of their applicable Affiliates
upon the bankruptcy or reorganization of any Obligor or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Agent, any Issuing Bank, any Lender or any of their applicable Affiliates
may have at law or in equity against any Obligor by virtue hereof, upon the
failure of any Obligor to pay any Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, upon receipt of written
demand by any Agent, any Issuing Bank, any Lender or any of their applicable
Affiliates, forthwith pay, or cause to be paid, to any Agent, any Issuing Bank,
any Lender or any of their applicable Affiliates in cash an amount equal to the
unpaid principal amount of such Obligation then due, together with accrued and
unpaid interest thereon. The Company further agrees that if payment in respect
of any Obligation shall be due in a currency other than Dollars and/or at a
place of payment other than New York, Chicago or any other Applicable Payment

 

107



--------------------------------------------------------------------------------

Office and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any Agent, any Issuing Bank, any Lender or any of
their applicable Affiliates, disadvantageous to any Agent, any Issuing Bank, any
Lender or any of their applicable Affiliates in any material respect, then, at
the election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Applicable
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify any Agent, any Issuing Bank, any
Lender and their applicable Affiliates against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Obligor arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by any Obligor to any Agent, any Issuing Bank, any Lender or
any of their applicable Affiliates.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

[Signature Pages Follow]

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WATSCO, INC., as the Company By  

/s/ Ana M. Menendez

Name:   Ana M. Menendez Title:   Chief Financial Officer & Treasurer

WATSCO CANADA, INC.,

as a Canadian Borrower

By  

/s/ Ana M. Menendez

Name:   Ana M. Menendez Title:   Vice President & Treasurer

Signature Page to Credit Agreement

Watsco, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank, as Administrative Agent and as Collateral Agent By  

/s/ John A. Horst

Name:   John A. Horst Title:   Credit Executive

Signature Page to Credit Agreement

Watsco, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender, as an Issuing Bank and as a
Co-Syndication Agent By  

/s/ David Gutierrez

Name:   David Gutierrez Title:   SVP BANK OF AMERICA, N.A., (Canada branch) By  

/s/ Medina Sales de Andrade

Name:   Medina Sales de Andrade Title:   Vice President

Signature Page to Credit Agreement

Watsco, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as an Issuing
Bank and as a Co-Syndication Agent By  

/s/ Maria D. Arguello

Name:   Maria D. Arguello Title:   Senior Vice President

Signature Page to Credit Agreement

Watsco, Inc.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as Documentation
Agent By  

/s/ Kenneth R. Fieler

Name:   Kenneth R. Fieler Title:   Vice President U.S. BANK NATIONAL
ASSOCIATION, Canada Branch By  

/s/ Joseph Rauhala

Name:   Joseph Rauhala Title:   Principal Officer

Signature Page to Credit Agreement

Watsco, Inc.



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By  

/s/ Fiyaz Khan

Name:   Fiyaz Khan Title:   Second Vice President

Signature Page to Credit Agreement

Watsco, Inc.



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as a Lender By  

/s/ Anthony D. Nigro

Name:   Anthony D. Nigro Title:   Senior Vice President

Signature Page to Credit Agreement

Watsco, Inc.



--------------------------------------------------------------------------------

BANK OF MONTREAL, CHICAGO BRANCH, as a Lender By  

/s/ J.B. Whitmore

Name:   J.B. Whitmore Title:   Managing Director BANK OF MONTREAL, TORONTO
BRANCH, as Lender By  

/s/ Peter Chauvin

Name:   Peter Chauvin Title:   Vice President

Signature Page to Credit Agreement

Watsco, Inc.



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By  

/s/ Stephen Hanas

Name:   Stephen Hanas Title:   Senior Vice President

Signature Page to Credit Agreement

Watsco, Inc.



--------------------------------------------------------------------------------

SABADELL UNITED BANK, N.A., as a Lender By  

/s/ Jonathan D. Fisher

Name   : Jonathan D. Fisher Title:   Executive Vice President

Signature Page to Credit Agreement

Watsco, Inc.